Exhibit 10.1

 

Execution Copy

 

 

 

 

AGREEMENT AND PLAN OF MERGER

 

AMONG

 

PEREGRINE SYSTEMS, INC.,

 

HEWLETT-PACKARD COMPANY

 

AND

 

LAKE MERGER CORPORATION

 

DATED AS OF SEPTEMBER 19, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

RECITALS

 

 

 

 

 

ARTICLE I DEFINITIONS

 

 

 

Section 1.1

Usage

 

Section 1.2

Certain Definitions

 

 

 

 

ARTICLE II THE MERGER

 

 

 

Section 2.1

The Merger

 

Section 2.2

Effective Time

 

Section 2.3

Closing of the Merger

 

Section 2.4

Effects of the Merger

 

Section 2.5

Certificate of Incorporation and Bylaws

 

Section 2.6

Board of Directors of the Surviving Corporation

 

Section 2.7

Officers of the Surviving Corporation

 

Section 2.8

Subsequent Actions

 

Section 2.9

Conversion of Capital Stock

 

Section 2.10

Surrender of Certificates

 

Section 2.11

Stock Options

 

Section 2.12

Appraisal Rights

 

Section 2.13

Adjustments

 

Section 2.14

Withholding Taxes

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

Section 3.1

Organization and Standing

 

Section 3.2

Subsidiaries

 

Section 3.3

Authorization

 

Section 3.4

Capitalization

 

Section 3.5

Non-contravention; Required Consents

 

Section 3.6

SEC Reports

 

Section 3.7

Financial Statements

 

Section 3.8

Proxy Statement

 

Section 3.9

No Undisclosed Liabilities

 

Section 3.10

Absence of Certain Changes

 

Section 3.11

Material Contracts

 

Section 3.12

Compliance with Laws

 

Section 3.13

Permits

 

Section 3.14

Litigation

 

Section 3.15

Taxes

 

Section 3.16 [a05-16425_1ex10d1.htm#Section3_16_214112]

Environmental Matters [a05-16425_1ex10d1.htm#Section3_16_214112]

 

Section 3.17 [a05-16425_1ex10d1.htm#Section3_17EmployeeBenefitPlans__212628]

Employee Benefit Plans
[a05-16425_1ex10d1.htm#Section3_17EmployeeBenefitPlans__212628]

 

 

i

--------------------------------------------------------------------------------


 

Section 3.18 [a05-16425_1ex10d1.htm#Section3_18LaborMatters__212635]

Labor Matters [a05-16425_1ex10d1.htm#Section3_18LaborMatters__212635]

 

Section 3.19 [a05-16425_1ex10d1.htm#Section3_19RealProperty__212639]

Real Property [a05-16425_1ex10d1.htm#Section3_19RealProperty__212639]

 

Section 3.20 [a05-16425_1ex10d1.htm#Section3_20AssetsPersonalProperty_212644]

Assets; Personal Property
[a05-16425_1ex10d1.htm#Section3_20AssetsPersonalProperty_212644]

 

Section 3.21 [a05-16425_1ex10d1.htm#Section3_21IntellectualProperty__212646]

Intellectual Property
[a05-16425_1ex10d1.htm#Section3_21IntellectualProperty__212646]

 

Section 3.22 [a05-16425_1ex10d1.htm#Section3_22Insurance_TheCompanyAn_212709]

Insurance [a05-16425_1ex10d1.htm#Section3_22Insurance_TheCompanyAn_212709]

 

Section 3.23 [a05-16425_1ex10d1.htm#Section3_23RelatedPartyTransactio_212712]

Related Party Transactions
[a05-16425_1ex10d1.htm#Section3_23RelatedPartyTransactio_212712]

 

Section 3.24 [a05-16425_1ex10d1.htm#Section3_24VoteRequired_AssumingT_212714]

Vote Required [a05-16425_1ex10d1.htm#Section3_24VoteRequired_AssumingT_212714]

 

Section 3.25 [a05-16425_1ex10d1.htm#Section3_25Brokers_ExceptForCredi_212716]

Brokers [a05-16425_1ex10d1.htm#Section3_25Brokers_ExceptForCredi_212716]

 

Section 3.26 [a05-16425_1ex10d1.htm#Section3_26OpinionOfFinancialAdvi_212718]

Opinion of Financial Advisor
[a05-16425_1ex10d1.htm#Section3_26OpinionOfFinancialAdvi_212718]

 

Section 3.27 [a05-16425_1ex10d1.htm#Section3_27ConsentAgreementCompli_212719]

Consent Agreement Compliance
[a05-16425_1ex10d1.htm#Section3_27ConsentAgreementCompli_212719]

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
[a05-16425_1ex10d1.htm#Articleiv_212722]

 

 

 

Section 4.1 [a05-16425_1ex10d1.htm#Section4_1Organization_EachOfPare_212730]

Organization [a05-16425_1ex10d1.htm#Section4_1Organization_EachOfPare_212730]

 

Section 4.2 [a05-16425_1ex10d1.htm#Section4_2Authorization_EachOfPar_212732]

Authorization [a05-16425_1ex10d1.htm#Section4_2Authorization_EachOfPar_212732]

 

Section 4.3 [a05-16425_1ex10d1.htm#Section4_3NoncontraventionRequire_212734]

Non-contravention; Required Consents
[a05-16425_1ex10d1.htm#Section4_3NoncontraventionRequire_212734]

 

Section 4.4 [a05-16425_1ex10d1.htm#Section4_4InformationSupplied_Non_212737]

Information Supplied
[a05-16425_1ex10d1.htm#Section4_4InformationSupplied_Non_212737]

 

Section 4.5 [a05-16425_1ex10d1.htm#Section4_5Litigation_ThereAreNoLe_212738]

Litigation [a05-16425_1ex10d1.htm#Section4_5Litigation_ThereAreNoLe_212738]

 

Section 4.6 [a05-16425_1ex10d1.htm#Section4_6OwnershipOfCompanyCapit_212739]

Ownership of Company Capital Stock
[a05-16425_1ex10d1.htm#Section4_6OwnershipOfCompanyCapit_212739]

 

 

 

 

ARTICLE V COVENANTS [a05-16425_1ex10d1.htm#Articlev_212742]

 

 

 

Section 5.1 [a05-16425_1ex10d1.htm#Section5_1ConductOfBusinessByTheC_212744]

Conduct of Business by the Company
[a05-16425_1ex10d1.htm#Section5_1ConductOfBusinessByTheC_212744]

 

Section 5.2 [a05-16425_1ex10d1.htm#Section5_2CompanyStockholdersMeet_212752]

Company Stockholders Meeting; Proxy Statement
[a05-16425_1ex10d1.htm#Section5_2CompanyStockholdersMeet_212752]

 

Section 5.3 [a05-16425_1ex10d1.htm#Section5_3NoSolicitation__212755]

No Solicitation [a05-16425_1ex10d1.htm#Section5_3NoSolicitation__212755]

 

Section 5.4 [a05-16425_1ex10d1.htm#Section5_4AccessToInformation__212759]

Access to Information
[a05-16425_1ex10d1.htm#Section5_4AccessToInformation__212759]

 

Section 5.5 [a05-16425_1ex10d1.htm#Section5_5GovernmentalFilings_Eac_212804]

Governmental Filings
[a05-16425_1ex10d1.htm#Section5_5GovernmentalFilings_Eac_212804]

 

Section 5.6 [a05-16425_1ex10d1.htm#Section5_6ApprovalsAndConsents_Th_212806]

Approvals and Consents
[a05-16425_1ex10d1.htm#Section5_6ApprovalsAndConsents_Th_212806]

 

Section 5.7 [a05-16425_1ex10d1.htm#Section5_7EmployeeBenefits__212808]

Employee Benefits [a05-16425_1ex10d1.htm#Section5_7EmployeeBenefits__212808]

 

Section 5.8 [a05-16425_1ex10d1.htm#Section5_8PublicAnnouncements_The_212813]

Public Announcements
[a05-16425_1ex10d1.htm#Section5_8PublicAnnouncements_The_212813]

 

Section 5.9 [a05-16425_1ex10d1.htm#Section5_9IndemnificationInsuranc_212814]

Indemnification; Insurance
[a05-16425_1ex10d1.htm#Section5_9IndemnificationInsuranc_212814]

 

Section 5.10 [a05-16425_1ex10d1.htm#Section5_10TaxElection_AtTheReque_212817]

Tax Election [a05-16425_1ex10d1.htm#Section5_10TaxElection_AtTheReque_212817]

 

Section 5.11 [a05-16425_1ex10d1.htm#Section5_11ObligationsOfMergerSub_212818]

Obligations of Merger Sub; Voting of Company Common Stock
[a05-16425_1ex10d1.htm#Section5_11ObligationsOfMergerSub_212818]

 

Section 5.12 [a05-16425_1ex10d1.htm#Section5_12ReasonableEfforts_Subj_212820]

Reasonable Efforts
[a05-16425_1ex10d1.htm#Section5_12ReasonableEfforts_Subj_212820]

 

Section 5.13 [a05-16425_1ex10d1.htm#Section5_13InternalControlOverFin_212823]

Internal Control Over Financial Reporting
[a05-16425_1ex10d1.htm#Section5_13InternalControlOverFin_212823]

 

Section 5.14 [a05-16425_1ex10d1.htm#Section5_14NotificationOfCertainM_212825]

Notification of Certain Matters
[a05-16425_1ex10d1.htm#Section5_14NotificationOfCertainM_212825]

 

 

 

 

ARTICLE VI CONDITIONS TO THE MERGER [a05-16425_1ex10d1.htm#Articlevi_212827]

 

 

 

Section 6.1 [a05-16425_1ex10d1.htm#Section6_1ConditionsToEachPartysO_212833]

Conditions to Each Party’s Obligations to Effect the Merger
[a05-16425_1ex10d1.htm#Section6_1ConditionsToEachPartysO_212833]

 

Section 6.2 [a05-16425_1ex10d1.htm#Section6_2ConditionsToTheObligati_212836]

Conditions to the Obligation of the Company
[a05-16425_1ex10d1.htm#Section6_2ConditionsToTheObligati_212836]

 

Section 6.3 [a05-16425_1ex10d1.htm#Section6_3ConditionsToTheObligati_212839]

Conditions to the Obligations of Parent and Merger Sub
[a05-16425_1ex10d1.htm#Section6_3ConditionsToTheObligati_212839]

 

 

 

 

ARTICLE VII TERMINATION [a05-16425_1ex10d1.htm#Articlevii_212844]

 

 

 

Section 7.1 [a05-16425_1ex10d1.htm#Section7_1Termination_ThisAgreeme_212848]

Termination [a05-16425_1ex10d1.htm#Section7_1Termination_ThisAgreeme_212848]

 

 

ii

--------------------------------------------------------------------------------


 

Section 7.2 [a05-16425_1ex10d1.htm#Section7_2EffectOfTermination__212906]

Effect of Termination
[a05-16425_1ex10d1.htm#Section7_2EffectOfTermination__212906]

 

 

 

 

ARTICLE VIII MISCELLANEOUS [a05-16425_1ex10d1.htm#Articleviii_212912]

 

 

 

Section 8.1 [a05-16425_1ex10d1.htm#Section8_1NonsurvivalOfRepresenta_212914]

Nonsurvival of Representations and Warranties
[a05-16425_1ex10d1.htm#Section8_1NonsurvivalOfRepresenta_212914]

 

Section 8.2 [a05-16425_1ex10d1.htm#Section8_2Notices_AllNoticesReque_212915]

Notices [a05-16425_1ex10d1.htm#Section8_2Notices_AllNoticesReque_212915]

 

Section 8.3 [a05-16425_1ex10d1.htm#Section8_3Expenses_ExceptAsOtherw_212918]

Expenses [a05-16425_1ex10d1.htm#Section8_3Expenses_ExceptAsOtherw_212918]

 

Section 8.4 [a05-16425_1ex10d1.htm#Section8_4DisclosureGenerally_Not_212919]

Disclosure Generally
[a05-16425_1ex10d1.htm#Section8_4DisclosureGenerally_Not_212919]

 

Section 8.5 [a05-16425_1ex10d1.htm#Section8_5PersonalLiability_ThisA_212921]

Personal Liability
[a05-16425_1ex10d1.htm#Section8_5PersonalLiability_ThisA_212921]

 

Section 8.6 [a05-16425_1ex10d1.htm#Section8_6Amendment_ThisAgreement_212922]

Amendment [a05-16425_1ex10d1.htm#Section8_6Amendment_ThisAgreement_212922]

 

Section 8.7 [a05-16425_1ex10d1.htm#Section8_7ExtensionWaiver_AtAnyTi_212924]

Extension; Waiver
[a05-16425_1ex10d1.htm#Section8_7ExtensionWaiver_AtAnyTi_212924]

 

Section 8.8 [a05-16425_1ex10d1.htm#Section8_8BindingEffectAssignment_212926]

Binding Effect; Assignment
[a05-16425_1ex10d1.htm#Section8_8BindingEffectAssignment_212926]

 

Section 8.9 [a05-16425_1ex10d1.htm#Section8_9GoverningLaw_ThisAgreem_212927]

Governing Law [a05-16425_1ex10d1.htm#Section8_9GoverningLaw_ThisAgreem_212927]

 

Section 8.10 [a05-16425_1ex10d1.htm#Section8_10Jurisdiction_ThePartie_212928]

Jurisdiction [a05-16425_1ex10d1.htm#Section8_10Jurisdiction_ThePartie_212928]

 

Section 8.11 [a05-16425_1ex10d1.htm#Section8_11SpecificPerformance_Th_212931]

Specific Performance
[a05-16425_1ex10d1.htm#Section8_11SpecificPerformance_Th_212931]

 

Section 8.12 [a05-16425_1ex10d1.htm#Section8_12Severability_IfAnyTerm_212932]

Severability [a05-16425_1ex10d1.htm#Section8_12Severability_IfAnyTerm_212932]

 

Section 8.13 [a05-16425_1ex10d1.htm#Section8_13DescriptiveHeadings_Th_212934]

Descriptive Headings
[a05-16425_1ex10d1.htm#Section8_13DescriptiveHeadings_Th_212934]

 

Section 8.14 [a05-16425_1ex10d1.htm#Section8_14Counterparts_ThisAgree_212935]

Counterparts [a05-16425_1ex10d1.htm#Section8_14Counterparts_ThisAgree_212935]

 

Section 8.15 [a05-16425_1ex10d1.htm#Section8_15EntireAgreement_ThisAg_212936]

Entire Agreement
[a05-16425_1ex10d1.htm#Section8_15EntireAgreement_ThisAg_212936]

 

 

 

 

Exhibit A

Certificate of Incorporation

 

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of September 19,
2005, is by and among Peregrine Systems, Inc., a Delaware corporation (the
“Company”), Hewlett-Packard Company, a Delaware corporation (“Parent”), and Lake
Merger Corporation, a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Sub”).

 


RECITALS

 

WHEREAS, the respective boards of directors of the Company, Parent and Merger
Sub have approved, upon the terms and subject to the conditions of this
Agreement, the acquisition of the Company by Parent by means of a merger of
Merger Sub with and into the Company (the “Merger”) with the Company continuing
as the surviving corporation and a wholly-owned subsidiary of Parent (as such,
the “Surviving Corporation”);

 

WHEREAS, the respective boards of directors of the Company and Merger Sub have
determined that the Merger is advisable and fair to, and in the best interests
of, their respective stockholders and have approved this Agreement, the Merger
and the transactions contemplated hereby, subject to the terms and conditions of
this Agreement; and

 

WHEREAS, the Company, Parent and Merger Sub desire to make certain
representations, warranties, covenants and agreements in connection with this
Agreement and also to prescribe various conditions to the Merger.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and intending to be legally bound
hereby, the parties hereto agree as follows:

 


ARTICLE I

 


DEFINITIONS

 

Section 1.1             Usage.  Unless the context of this Agreement otherwise
requires, (i) words of any gender are deemed to include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby,”
“hereto,” and derivative or similar words refer to this entire Agreement;
(iv) the terms “Article” or “Section” refer to the specified Article or
Section of this Agreement; (v) all references to “dollars” or “$” refer to
currency of the United States of America; (vi) the term “or” is not exclusive;
(vii) ”ordinary course of business” and “ordinary course of business consistent
with past practice”, mean, with respect to the Company and its Subsidiaries, the
ordinary course of business in manner consistent with the practices of the
Company and its Subsidiaries since August 18, 2003; and (viii) ”include,”
“including” and their derivatives mean “including without limitation.”

 

1

--------------------------------------------------------------------------------


 

Section 1.2             Certain Definitions.  For purposes of this Agreement,
the following terms shall have the meanings specified in this Section 1.2:

 

“Acquisition Proposal” means, other than the transactions contemplated by this
Agreement, any proposal or offer, or any indication of interest in making a
proposal or offer, from a Third Party to acquire beneficial ownership (as
defined under Rule 13(d) of the Exchange Act) of all or a material portion of
the assets of the Company or any of its material Subsidiaries or 25% or more of
any class of equity securities of the Company or any of such Subsidiaries
pursuant to a merger, consolidation or other business combination, sale of
shares of capital stock, sale of assets, tender offer, exchange offer or similar
transaction, including any single step or multi-step transaction or series of
related transactions, with respect to either the Company or any of such
Subsidiaries.

 

“Adjusted Stock Option” has the meaning ascribed to such term in
Section 2.11(a).

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person.  For purposes of the immediately preceding sentence, the term “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning ascribed to such term in the preamble hereof.

 

“Alternative Transaction” has the meaning ascribed to such term in
Section 7.2(b).

 

“Assets” has the meaning ascribed to such term in Section 3.20.

 

“Associate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.

 

“Balance Sheet” means the consolidated balance sheet of the Company and its
Subsidiaries as of March 31, 2005.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Law to
close.

 

“Cancelled Stock Option” has the meaning ascribed to such term in
Section 2.11(a).

 

“Certificate of Merger” has the meaning ascribed to such term in Section 2.2.

 

“Certificates” has the meaning ascribed to such term in Section 2.10(b).

 

“Closing” has the meaning ascribed to such term in Section 2.3.

 

2

--------------------------------------------------------------------------------


 

“Closing Date” has the meaning ascribed to such term in Section 2.3.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collective Bargaining Agreement” means any agreement or arrangement between or
applying to, one or more employees and a trade union, works council, group of
employees or any other employee representative body, for collective bargaining
or other negotiating or consultation purposes.

 

“Company” has the meaning ascribed to such term in the preamble hereof.

 

“Company Common Stock” means the common stock, par value $0.0001 per share, of
the Company.

 

“Company Disclosure Schedule” has the meaning ascribed to such term in
Article III.

 

“Company IP” means all Intellectual Property that is used or held for use by the
Company or any of its Subsidiaries in connection with the business of the
Company and its Subsidiaries.

 

“Company IP Agreements” has the meaning ascribed to such term in
Section 3.21(d).

 

“Company Material Adverse Effect” means any circumstance, development, event,
condition, effect or change that, individually or when taken together with all
other circumstances, developments, events, conditions, effects and changes, had
or has or, with the passage of time, would be reasonably likely to have a
material adverse effect on (a) the ability of the Company to consummate the
Merger prior to the Outside Date or (b) the financial condition, business,
assets (including Company IP) or results of operations of the Company and its
Subsidiaries, taken as a whole, other than, in the case of clause (b), (i) the
effects, after the date hereof, of changes that are generally applicable to the
enterprise software industry, (ii) the effects, after the date hereof, of
changes in general economic or market conditions, (iii) the effect, after the
date hereof, of any change arising as a result of any natural disasters, acts of
war, sabotage or terrorism, military actions or the escalation thereof (in the
case of each of clauses (i), (ii) and (iii), other than any change that had or
has or with the passage of time, would be reasonably likely to have a
significantly disproportionate adverse effect on the Company and its
Subsidiaries, taken as a whole), (iv) the effect, after the date hereof, of any
changes in applicable Laws or accounting rules, (v) changes in the market price
of Company Common Stock, provided that nothing contained in this clause
(v) shall preclude Parent from asserting a Company Material Adverse Effect as a
result of any circumstance, development, event, condition, effect or change of
the type covered by clauses (a) or (b) of this definition, or (vi) the effect of
the public announcement of this Agreement, the transactions contemplated hereby
or the consummation of such transactions.

 

“Company Products” has the meaning ascribed to such term in Section 3.21(a).

 

“Company Securities” has the meaning ascribed to such term in Section 3.4(c).

 

3

--------------------------------------------------------------------------------


 

“Company Source Code” has the meaning ascribed to such term in Section 3.21(n).

 

“Company Stockholders Meeting” has the meaning ascribed to such term in
Section 5.2(a).

 

“Confidentiality Agreement” has the meaning ascribed to such term in
Section 5.4(c).

 

“Consent” has the meaning ascribed to such term in Section 3.5(b).

 

“Contract” means any agreement, contract, lease, instrument, note, option,
warranty, binding purchase order, license, sublicense or legally binding
commitment of any nature, whether written or oral.

 

“Copyrights” means copyrights and extensions or renewals thereof.

 

“Current Option” has the meaning ascribed to such term in Section 2.11(a).

 

“Current Performance Unit” has the meaning ascribed to such term in
Section 2.11(b).

 

“Current Policy Coverage” has the meaning ascribed to such term in
Section 5.9(b).

 

“Current Restricted Share” has the meaning ascribed to such term in
Section 2.11(c).

 

“Derivative Work” has the meaning set forth in 17 U.S.C. Section 101.

 

“DGCL” means the General Corporation Law of the State of Delaware, as the same
exists or may hereafter be amended.

 

“Dissenting Shares” has the meaning ascribed to such term in Section 2.12.

 

“Effective Time” has the meaning ascribed to such term in Section 2.2.

 

“Employee Plans” has the meaning ascribed to such term in Section 3.17(a).

 

“Environmental Law” means any and all applicable Laws and regulations
promulgated thereunder, relating to the protection of the environment
(including, without limitation, ambient air, surface water, groundwater or land)
or human health as affected by the environment or Hazardous Substances or
otherwise relating to the production, use, emission, storage, treatment,
transportation, recycling, disposal, discharge, release or other handling of any
Hazardous Substances or the investigation, clean-up or other remediation or
analysis thereof.

 

“Equity Compensation Plans” means the Company’s 2003 Equity Incentive Plan, each
individual agreement evidencing the grant of Stock Options, Restricted Shares or

 

4

--------------------------------------------------------------------------------


 

Performance Units under the 2003 Equity Incentive Plan, and each individual
agreement providing for the grant, other than under the 2003 Equity Incentive
Plan, of Stock Options, Restricted Shares or Performance Units with respect to
the Shares that is listed on the Company Disclosure Schedule.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” has the meaning ascribed to such term in Section 3.17(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Foreign Employees” has the meaning ascribed to such term in Section 3.17(k)

 

“Funded International Employee Plan” has the meaning ascribed to such term in
Section 3.17(b).

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Entity” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court,
tribunal or arbitrator (public or private).

 

“Hazardous Substance” means any substance, material or waste that is
characterized or regulated under any Environmental Law as “hazardous,”
“pollutant,” “contaminant,” “toxic” or words of similar meaning or effect,
including, without limitation, petroleum and petroleum products, polychlorinated
biphenyls and asbestos.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“Incentives” has the meaning ascribed to such term in Section 3.15(p).

 

“Indemnified Persons” has the meaning ascribed to such term in Section 5.9(a).

 

“Intellectual Property” means all Copyrights, Patents, Trademarks, domain name
registrations, Trade Secrets, and any applications and registrations therefor.

 

“International Employee Plans” has the meaning ascribed to such term in
Section 3.17(a).

 

“knowledge of the Company” means the actual knowledge of the Company’s Chief
Executive Officer, Chief Financial Officer, Chief Accounting Officer, General
Counsel, Senior Vice President – Product Delivery, Assistant Vice President of
Tax and Senior Vice President – Human Resources.

 

5

--------------------------------------------------------------------------------


 

“Laws” means any laws, statutes, ordinances, regulations, rules and orders of
any Governmental Entity.

 

“Leased Real Property” has the meaning ascribed to such term in Section 3.19(b).

 

“Leases” has the meaning ascribed to such term in Section 3.19(b).

 

“Legal Proceeding” means any action, claim, suit, litigation, proceeding (public
or private), criminal prosecution, audit or investigation by or before any
Governmental Entity.

 

“Letter of Transmittal” has the meaning ascribed to such term in
Section 2.10(b).

 

“Licensed Company IP” means all Company IP other than the Owned Company IP.

 

“Liabilities” means any liability, indebtedness, obligation or commitment of any
kind (whether accrued, absolute, contingent, matured, unmatured or otherwise and
whether or not required to be recorded or reflected on a balance sheet under
GAAP).

 

“Lien” means any claim, lien, pledge, option, charge, security interest, deed of
trust, mortgage, encumbrance or other adverse claim of any kind.

 

“Material Contract” has the meaning ascribed to such term in Section 3.11(a).

 

“Merger” has the meaning ascribed to such term in the recitals hereof.

 

“Merger Sub” has the meaning ascribed to such term in the preamble hereof.

 

“Option Consideration” has the meaning ascribed to such term in Section 2.11(a).

 

“Option Exchange Ratio” means a fraction, the numerator of which is the Per
Common Share Amount and the denominator of which is the average closing sales
price of Parent Common Stock on the New York Stock Exchange as reported by The
Wall Street Journal for the ten trading days immediately preceding the date of
the Effective Time.

 

“Order” means any judgment, decision, decree, injunction, ruling, writ,
assessment or order of any Governmental Entity that is binding on any Person or
its property under applicable Law.

 

“Outside Date” has the meaning ascribed to such term in Section 7.1(b).

 

“Owned Company IP” means that portion of the Company IP that is owned by the
Company and its Subsidiaries.  For the avoidance of doubt, Company IP with
respect to which the Company holds any security interest or exclusive license
shall not be deemed to be part of the Owned Company IP.

 

6

--------------------------------------------------------------------------------


 

“Parent” has the meaning ascribed to such term in the preamble hereof.

 

“Parent Common Stock” has the meaning ascribed to such term in Section 2.11(a).

 

“Parent Material Adverse Effect” means any material adverse effect on the
ability of Parent or Merger Sub to consummate the Merger prior to the Outside
Date.

 

“Parent Plans” has the meaning ascribed to such term in Section 5.7(a).

 

“Patents” means patents and patent applications, and any and all divisions,
continuations, continuations-in-part, reissues, continuing patent applications,
reexaminations and extensions thereof.

 

“Paying Agent” has the meaning ascribed to such term in Section 2.10(a).

 

“Payment Fund” has the meaning ascribed to such term in Section 2.10(a).

 

“Per Common Share Amount” has the meaning ascribed to such term in
Section 2.9(a).

 

“Performance Units” means all performance units in respect of the Shares granted
to any employee or director of the Company or any of its Subsidiaries under any
Equity Compensation Plan.

 

“Permits” has the meaning ascribed to such term in Section 3.13.

 

“Permitted Encumbrances” means (a) Liens for Taxes not yet due and payable or
that are being contested in good faith by appropriate proceedings, (b) Liens
imposed by law, such as landlord’s, mechanics’, laborers’, carriers’,
materialmen’s, suppliers’ and vendors’ Liens arising in the ordinary course of
business for sums not yet due and payable, or that are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established in accordance with GAAP, (c) Liens securing the performance of bids,
tenders, leases, contracts (other than for the payment of debt), statutory
obligations, surety, customs and appeal bonds and other obligations of like
nature, incurred as an incident to and in the ordinary course of business, and
(d) such other imperfections of title, charges, easements, restrictions and
encumbrances as do not materially detract from the value of or otherwise
materially interfere with the present use of any of the Company’s or its
Subsidiaries’ properties or otherwise materially impair the Company’s or its
Subsidiaries’ business operations.

 

“Person” means any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, association, firm, joint venture,
joint-stock company, Governmental Entity or other entity.

 

“Proxy Statement” has the meaning ascribed to such term in Section 3.8.

 

“Restricted Shares” means all Shares of restricted stock and any restricted
stock units granted under any employee stock option or compensation plan,
agreement or arrangement of the Company, including under any Equity Compensation
Plan.

 

7

--------------------------------------------------------------------------------


 

“Retention Bonus Plan” means the Company retention bonus plan as effective on
February 22, 2005.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” has the meaning ascribed to such term in Section 3.6.

 

“Section 203 Approvals” has the meaning ascribed to such term in Section 5.3(d).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means shares of the Company Common Stock.

 

“Stock Options” means all options to purchase Shares under any of the Equity
Compensation Plans.

 

“Stockholder Approval” has the meaning ascribed to such term in Section 3.24.

 

“Subsidiary” means, with respect to any Person, any corporation or other legal
entity of which 50% or more of the outstanding voting securities or other voting
equity interests are owned, directly or indirectly, by such Person.

 

“Subsidiary Securities” has the meaning ascribed to such term in Section 3.2(c).

 

“Superior Proposal” means an unsolicited bona fide written Acquisition Proposal
for at least a majority of the outstanding equity securities of the Company or
50% or more of the consolidated assets of the Company and its Subsidiaries and
(a) on terms which the board of directors of the Company determines in good
faith, after taking into account, among other things, all the terms and
conditions of the Acquisition Proposal and the advice of the Company’s
independent financial advisor, to be more favorable from a financial point of
view to the Company’s stockholders in their capacity as such than those provided
hereunder (and any proposal by Parent to amend the terms of this Agreement),
(b) for which financing, to the extent required, is then committed to the Third
Party making such Acquisition Proposal and (c) which, in the good faith
reasonable judgment of the board of directors of the Company, after consultation
with the Company’s outside counsel and independent financial advisor, is
reasonably likely to be consummated within a reasonable period of time.

 

“Surviving Corporation” has the meaning ascribed to such term in the recitals
hereof.

 

“Tax Returns” means all returns, declarations, reports, statements and other
documents required to be filed in respect of any Taxes.

 

8

--------------------------------------------------------------------------------


 

“Taxes” means (a) all federal, state, local or foreign taxes, charges, fees,
levies or other assessments, including, without limitation, all net income,
gross income, gross receipts, capital, sales, use, ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, unemployment,
disability, excise, severance, stamp, property, alternative or add-on minimum,
capital stock, estimated, registration, social security (or similar) and value
added taxes, customs, duties, fees, assessments and charges of any kind
whatsoever and (b) all interest, penalties, fines, additions to tax or
additional amounts imposed on or with respect to any amount described in
clause (a).

 

“Terminating Plan” has the meaning ascribed to such term in Section 5.7(d).

 

“Termination Fee” has the meaning ascribed to such term in Section 7.2(b).

 

“Third Party” means any Person or group other than Parent, Merger Sub and their
Affiliates.

 

“Trade Secrets” means all trade secrets (including, those trade secrets defined
in the Uniform Trade Secrets Act and under corresponding foreign statutory and
common law), business, technical and know-how information, non-public
information, and confidential information and rights to limit the use or
disclosure thereof by any Person.

 

“Trademarks” means all trademarks, trade dress, service marks, certification
marks, logos and trade names.

 

“Treasury Shares” means the Shares held by the Company as treasury stock.

 


ARTICLE II

 


THE MERGER

 

Section 2.1             The Merger.  At the Effective Time and upon the terms
and subject to the conditions of this Agreement and in accordance with the DGCL,
Merger Sub shall be merged with and into the Company, the separate corporate
existence of Merger Sub shall cease and the Company shall continue as the
Surviving Corporation.

 

Section 2.2             Effective Time.  Subject to the terms and conditions set
forth in this Agreement, the parties hereto shall cause a Certificate of Merger
(the “Certificate of Merger”) with respect to the Merger to be filed with the
Secretary of State of the State of Delaware on the Closing Date in such form as
is required by, and executed in accordance with, the relevant provisions of the
DGCL.  The Merger shall be effective at such time as the Certificate of Merger
is duly filed with the Secretary of State of the State of Delaware in accordance
with the DGCL or at such later time as Parent and the Company may agree upon and
set forth in the Certificate of Merger (the “Effective Time”).

 

Section 2.3             Closing of the Merger.  Unless this Agreement shall have
been terminated and the Merger shall have been abandoned pursuant to
Section 7.1, the closing of the Merger (the “Closing”) will take place at a time
and on a date (the “Closing Date”) to be

 

9

--------------------------------------------------------------------------------


 

specified by the parties, which shall be no later than the third Business Day
following the day on which the last of the conditions set forth in Article VI is
satisfied or waived (other than delivery of items to be delivered at the
Closing), at the offices of Gibson, Dunn & Crutcher LLP, 333 South Grand Avenue,
Los Angeles, CA 90071, unless another time, date or place is agreed to in
writing by the parties hereto.

 

Section 2.4             Effects of the Merger.  The Merger shall have the
effects set forth in the DGCL.  Without limiting the generality of the foregoing
and subject thereto, at the Effective Time all the properties, rights,
privileges, powers and franchises of the Company and Merger Sub shall vest in
the Surviving Corporation and all debts, liabilities, obligations and duties of
the Company and Merger Sub shall become the debts, liabilities, obligations and
duties of the Surviving Corporation.

 

Section 2.5             Certificate of Incorporation and Bylaws.  At the
Effective Time, the certificate of incorporation of the Company shall be amended
to read as set forth in Exhibit A attached hereto and, as so amended, shall be
the certificate of incorporation of the Surviving Corporation until thereafter
amended in accordance with applicable Law and such certificate of
incorporation.  The bylaws of the Company in effect immediately prior to the
Effective Time shall be the bylaws of the Surviving Corporation until thereafter
amended in accordance with applicable Law, the certificate of incorporation of
the Surviving Corporation and such bylaws.

 

Section 2.6             Board of Directors of the Surviving Corporation.  The
directors of Merger Sub immediately prior to the Effective Time shall be the
directors of the Surviving Corporation until their successor have been duly
elected or appointed and qualified, or until their earlier death, resignation or
removal in accordance with the certificate of incorporation and bylaws of the
Surviving Corporation.

 

Section 2.7             Officers of the Surviving Corporation.  The officers of
Merger Sub immediately prior to the Effective Time shall be the officers of the
Surviving Corporation until their successor have been duly elected or appointed
and qualified, or until their earlier death, resignation or removal in
accordance with the certificate of incorporation and bylaws of the Surviving
Corporation.

 

Section 2.8             Subsequent Actions.  If, at any time after the Effective
Time, the Surviving Corporation shall consider or be advised that any
certificates, deeds, bills of sale, assignments, assurances or any other actions
or things are necessary or desirable to vest, perfect or confirm of record or
otherwise in the Surviving Corporation its right, title or interest in, to or
under any of the rights, properties or assets of either of the Company or Merger
Sub acquired or to be acquired by the Surviving Corporation as a result of, or
in connection with, the Merger or otherwise to carry out this Agreement, the
officers and directors of the Surviving Corporation shall be authorized to
execute and deliver, in the name and on behalf of either the Company or Merger
Sub, all such certificates, deeds, bills of sale, assignments and assurances and
to take and do, in the name and on behalf of each of such corporations or
otherwise, all such other actions and things as may be necessary or desirable to
vest, perfect or confirm any and all right, title and interest in, to and under
such rights, properties or assets in the Surviving Corporation or otherwise to
carry out this Agreement.

 

10

--------------------------------------------------------------------------------


 

Section 2.9             Conversion of Capital Stock.  At the Effective Time, by
virtue of the Merger and without any action on the part of Merger Sub, the
Company or the holder of any of the following securities:

 

(a)           Company Common Stock. Each Share (other than Shares owned by
Parent, Merger Sub or any Subsidiary of Parent or Merger Sub, Treasury Shares
and Dissenting Shares) issued and outstanding immediately prior to the Effective
Time shall be converted into and represent the right to receive $26.08 (the “Per
Common Share Amount”) in cash and without interest thereon (subject to any
applicable withholding tax), upon surrender of the corresponding Certificate in
accordance with Section 2.10.

 

(b)           Capital Stock of Merger Sub.  Each share of common stock, par
value $0.01 per share, of Merger Sub issued and outstanding immediately prior to
the Effective Time shall be converted into and become one fully paid and
nonassessable share of common stock, par value $0.01 per share, of the Surviving
Corporation with the same rights, powers and privileges as the shares so
converted.

 

(c)           Cancellation of Treasury Shares and Parent and Merger Sub-Owned
Stock.  Each Treasury Share and each Share held by Parent, Merger Sub or any
Subsidiary of Parent or Merger Sub immediately prior to the Effective Time shall
automatically be canceled and retired and shall cease to exist and no
consideration shall be delivered or deliverable in exchange therefor.

 

(d)           Cancellation and Retirement of Shares.  As of the Effective Time,
all Shares (other than Dissenting Shares) issued and outstanding immediately
prior to the Effective Time, shall no longer be outstanding and shall
automatically be canceled and retired and shall cease to exist, and each holder
of a certificate representing any such Shares shall, to the extent such
certificate represents such Shares, cease to have any rights with respect
thereto, except, in all cases other than Shares to be canceled in accordance
with Section 2.9(a), the right to receive the Per Common Share Amount upon
surrender of such certificate in accordance with Section 2.10.

 

Section 2.10           Surrender of Certificates.

 

(a)           Paying Agent.  Prior to the Effective Time, Parent shall appoint
an institution reasonably acceptable to the Company to act as paying agent (the
“Paying Agent”) in accordance with an agreement reasonably satisfactory to the
Company to receive the funds necessary to make the payments contemplated by
Section 2.9, and Parent shall, at or prior to the Effective Time, deposit or
cause to be deposited with the Paying Agent, for the benefit of the holders of
Shares for exchange in accordance with this Article II, cash in an amount
sufficient to make payments of the Per Common Share Amount upon surrender of
Certificates (such cash consideration being deposited hereinafter referred to as
the “Payment Fund”).  The Paying Agent shall, pursuant to irrevocable
instructions, make payments out of the Payment Fund as provided for in this
Article II and the Payment Fund shall not be used for any other purpose.  All
expenses of the Paying Agent shall be paid by Parent or the Surviving
Corporation.

 

11

--------------------------------------------------------------------------------


 

(b)           Exchange Procedures for Company Common Stock.  As soon as
reasonably practicable after the Effective Time, Parent shall mail, or shall
cause the Paying Agent to mail, to each holder of record of a certificate or
certificates (collectively, the “Certificates”) which immediately prior to the
Effective Time represented Shares (other than Shares held by Parent, Merger Sub
or any Subsidiary of Parent or Merger Sub immediately prior to the Effective
Time, Treasury Shares and Dissenting Shares) (i) a letter of transmittal (a
“Letter of Transmittal”) (which shall specify that delivery shall be effected,
and risk of loss and title to the Certificates shall pass, only upon delivery of
the Certificates to the Paying Agent and shall be in such form and have such
other provisions as Parent may reasonably specify), and (ii) instructions for
use in effecting the surrender of the Certificates in exchange for payment of
the Per Common Share Amount.  Upon surrender to the Paying Agent of a
Certificate for cancellation, together with such Letter of Transmittal duly
executed, and such other customary documents as may reasonably be required by
the Paying Agent, the holder of such Certificate shall be entitled to receive in
exchange therefor by check an amount in cash, without interest, equal to the Per
Common Share Amount for each Share formerly represented by such Certificate. 
Such payment of the Per Common Share Amount shall be sent to such holder by the
Paying Agent promptly after receipt by the Paying Agent of such Certificate,
together with such Letter of Transmittal duly executed, and such other customary
documents as may reasonably be required by the Paying Agent, and the Shares
formerly represented by such Certificate so surrendered shall forthwith be
canceled.  The right of any stockholder to receive the Per Common Share Amount,
shall be subject to and reduced by any applicable withholding obligation as set
forth in Section 2.14.  No interest will be paid or will accrue on any cash
payable upon the surrender of a Certificate.

 

(c)           No Further Ownership Rights in Capital Stock.  Until surrendered
as contemplated by this Section 2.10, each Certificate shall be deemed at any
time after the Effective Time to represent only the right to receive upon such
surrender the Per Common Share Amount in respect of the Shares formerly
represented by such Certificate as contemplated by this Section 2.10.  All cash
paid upon the surrender for exchange of Certificates in accordance with the
terms of this Article II shall be deemed to have been paid in full satisfaction
of all rights pertaining to the Shares represented by such Certificates.  After
the Effective Time, there shall be no further registration of transfers of
Shares on the records of the Company, and if Certificates are presented to the
Surviving Corporation, they shall be canceled and exchanged as provided for, and
in accordance with the procedures set forth, in this Article II.

 

(d)           Unregistered Transfer of Capital Stock.  If payment of the Per
Common Share Amount is to be made to a Person other than the Person in whose
name the surrendered Certificate is registered, it shall be a condition of such
payment that the Certificate so surrendered shall be properly endorsed or shall
be otherwise in proper form for transfer and that the Person requesting such
payment shall have paid any transfer and any other Taxes required by reason of
the payment to a Person other than the registered holder of the Certificate
surrendered or shall have established to the satisfaction of the Surviving
Corporation that such Tax either has been paid or is not applicable.

 

(e)           Lost Certificates.  In the event that any Certificate shall have
been lost, stolen or destroyed, upon the making of an affidavit of that fact by
the Person claiming such Certificate to be lost, stolen or destroyed and, if
required by the Surviving Corporation, the

 

12

--------------------------------------------------------------------------------


 

posting by such Person of a bond in such reasonable amount as the Surviving
Corporation may require as indemnity against any claim that may be made against
it with respect to such Certificate, the Paying Agent will issue, in exchange
for such lost, stolen or destroyed Certificate, the Per Common Share Amount
payable pursuant to this Article II.

 

(f)            Investment of Payment Fund.  The Paying Agent shall invest the
cash included in the Payment Fund as directed by Parent.  Any interest and other
income resulting from such investments shall be paid as directed by Parent.  To
the extent that there are losses with respect to such investments, Parent shall
promptly replace or restore the portion of the Payment Fund lost through
investments so as to ensure that the Payment Fund is maintained at a level
sufficient to make such payments.

 

(g)           Termination of Payment Fund.  Any portion of the Payment Fund that
remains unclaimed by the former holders of Company Common Stock one year after
the Effective Time shall be delivered to Parent upon demand.  Any such holders
who have not complied with this Article II prior to that time shall thereafter
look only to Parent, and Parent shall thereafter be liable, for payment of the
Per Common Share Amount (subject to abandoned property, escheat and similar
Laws).  Any such portion of the Payment Fund remaining unclaimed by holders of
Shares immediately prior to such time as such amounts would otherwise escheat to
or become property of any Governmental Entity shall, to the extent permitted by
applicable Law, become the property of Parent free and clear of all claims or
interest of any Persons previously entitled thereto.

 

(h)           No Liability.  None of Parent, Merger Sub, the Company or the
Paying Agent, or any employee, officer, director, agent or Affiliate thereof,
shall be liable to any Person in respect of any cash from the Payment Fund
delivered to a public official pursuant to any applicable abandoned property,
escheat or similar Law.

 

Section 2.11           Stock Options.

 

(a)           Stock Options.

 

(i)            Each Stock Option that is outstanding immediately prior to the
Effective Time (each, a “Current Option”), other than the Cancelled Stock
Options shall be converted as of the Effective Time into an option to acquire,
on substantially similar terms and conditions applicable to such Current Option
immediately prior to the Effective Time (except for the adjustments provided
herein), the number of shares of common stock, rounded to the nearest whole
share, par value $0.01 per share, of Parent (the “Parent Common Stock”), that is
equal to the product, rounded to the nearest whole share, of (i) the number of
Shares subject to such Current Option immediately prior to the Effective Time
multiplied by (ii) the Option Exchange Ratio, at an exercise price per share of
Parent Common Stock equal to the quotient, rounded down to the nearest whole
cent, of (x) the exercise price per Share applicable under such Current Option
immediately prior to the Effective Time divided by (y) the Option Exchange Ratio
(each Current Option, as so adjusted, an “Adjusted Stock Option”); provided,
however, that the foregoing adjustments shall comply with Section 424(a) of the
Code.

 

13

--------------------------------------------------------------------------------


 

(ii)           At or immediately prior to the Effective Time, each Current
Option that (x) is vested (after giving effect to any acceleration of vesting
due to consummation of the Merger provided for under the terms of the applicable
Equity Compensation Plan or employment agreement as in effect on the date hereof
or as modified to reflect the proposed changes set forth in Section 5.1(g) of
the Company Disclosure Schedule) or (y) is subject to the laws of a non-U.S.
jurisdiction and/or held by an employee of the Company or any of its
Subsidiaries located in a non-U.S. jurisdiction and which Parent determines may
not be converted into an Adjusted Stock Option under Section 2.11(a) (1) under
the applicable laws or regulatory requirements of the relevant non-U.S.
jurisdiction (including by reason of a failure to obtain any required consents
or approvals after making reasonable commercial efforts) or (2) under the
generally applicable policies and practices of Parent with respect to the grant
of equity awards in the relevant non-U.S. jurisdiction (each such Current
Option, a “Cancelled Stock Option”) shall be cancelled and in lieu thereof, the
holder of each such Cancelled Stock Option will be entitled to receive from the
Surviving Corporation an amount in cash equal to the product of (i) the excess,
if any of the Per Common Share Amount over the exercise price per Share under
such Cancelled Stock Option multiplied by (ii) the number of Shares subject to
such Cancelled Stock Option immediately prior to the Effective Time, without
interest (the “Option Consideration”), reduced by any income or employment taxes
required to be withheld under the Code or any provision of state, local or
foreign tax law.

 

(b)           Performance Units.  As of the Effective Time, each Performance
Unit that is outstanding immediately prior to the Effective Time (each, a
“Current Performance Unit”) that, pursuant to the terms thereof described in
Section 5.1(g) of the Company Disclosure Schedule, is or becomes vested in
connection with the satisfaction of applicable performance thresholds and is
granted upon consummation of the Merger shall be cancelled in exchange for the
right to receive an amount in cash, without interest, equal to the Per Share
Common Amount, reduced by any income or employment taxes required to be withheld
under the Code or any provision of state, local or foreign tax law.  All Current
Performance Units that are not vested or granted in accordance with the
preceding sentence shall automatically be cancelled at the Effective Time for no
consideration.

 

(c)           Restricted Shares.  As of the Effective Time, each Restricted
Share that is outstanding immediately prior to the Effective Time (each, a
“Current Restricted Share”) shall be cancelled and converted into the right to
receive, at the Effective Time, the Per Common Share Amount, without interest,
reduced by any income or employment taxes required to be withheld under the Code
or any provision of state, local or foreign tax law.

 

(d)           Amendment and Administration of Equity Arrangements.  As soon as
reasonably practicable following the date of this Agreement and conditional upon
the Closing, the Company (and its board of directors) shall take all requisite
actions and/or adopt such resolutions as may be required in order to give effect
to and accomplish the transactions contemplated by this Section 2.11, including,
without limitation, amending each of the Equity Compensation Plans (i) if and to
the extent necessary and practicable, to reflect the transactions contemplated
by this Agreement, including, but not limited to, the adjustment of the Current
Options pursuant to Section 2.11(a)(i) and the cancellation of the Cancelled
Stock Options, Current Performance Units and Current Restricted Shares pursuant
to clauses (a)(ii), (b) and (c)

 

14

--------------------------------------------------------------------------------


 

of this Section 2.11 and (ii) to preclude any discretionary, automatic or
formulaic grant of any Stock Options, Restricted Shares, Performance Units or
other equity-based awards thereunder on or after the date hereto except as
permitted pursuant to Section 5.1(b) hereof.

 

(e)           Withholding Taxes.  In accordance with this Section 2.11, the
Surviving Corporation will promptly pay or cause to be paid any amounts withheld
pursuant to this Section 2.11 for applicable foreign, federal, state and local
taxes to the appropriate Governmental Entity on behalf of such holders of the
applicable Cancelled Stock Options, Restricted Shares and/or Performance Units.

 

(f)            Actions by Parent.  As soon as reasonably practicable following
the date of this Agreement and conditional upon the Closing, Parent (and its
board of directors) shall take all requisite actions and/or adopt such
resolutions necessary to authorize Parent to, convert all of the Current
Options, other than the Cancelled Options, in accordance with Section 2.11(a). 
As soon as practicable after the Effective Time, Parent shall make available to
the holders of Adjusted Stock Options appropriate documents setting forth such
holders’ rights pursuant to the applicable equity compensation plan and the
Adjusted Stock Options shall continue in effect on substantially the same terms
and conditions (subject to changes in accordance with this Section 2.11 and
after giving effect to the Merger).

 

(g)           Reservation of Parent Common Stock.  At the Effective Time, Parent
shall take all corporate action necessary to reserve for issuance a sufficient
number of shares of Parent Common Stock for delivery upon exercise of the
Adjusted Stock Options assumed in accordance with this Section 2.11.  To the
extent necessary, as soon as reasonably practicable after the Effective Time,
Parent shall file a registration statement on Form S-8 (or any successor or
other appropriate form) with respect to the shares of Parent Common Stock
subject to such Adjusted Stock Options and shall use all commercially reasonable
efforts to maintain the effectiveness of such registration statement or
registration statements (and maintain the current status of the prospectus or
prospectuses contained therein) for so long as such Adjusted Stock Options
remain outstanding.

 

Section 2.12           Appraisal Rights.  Notwithstanding anything in this
Agreement to the contrary, Shares that are issued and outstanding immediately
prior to the Effective Time and that are held by a holder who has not voted in
favor of the Merger or consented thereto in writing and who shall have properly
demanded and perfected appraisal rights under Section 262 of the DGCL (the
“Dissenting Shares”) shall not be converted into or represent the right to
receive the applicable Per Common Share Amount but instead shall be entitled to
receive such payment from the Surviving Corporation with respect to such
Dissenting Shares as shall be determined pursuant to Section 262 of the DGCL;
provided, however, that if such holder shall have failed to perfect or shall
have effectively withdrawn or otherwise lost such holder’s right to appraisal
and payment under the DGCL, each such Share held by such holder shall thereupon
be deemed to have been converted into and to have become exchangeable for, as of
the Effective Time, the right to receive, without any interest thereon, the Per
Common Share Amount in accordance with Section 2.9(a), and such Share shall no
longer be a Dissenting Share.  The Company shall give prompt notice to Parent of
any written demands received by the Company for appraisals of any Shares and
attempted withdrawals of such demands and any other instruments served pursuant
to Section 262 of the DGCL and received by the Company relating to rights to be
paid the “fair

 

15

--------------------------------------------------------------------------------


 

value” of Dissenting Shares, as provided in Section 262 of the DGCL, and Parent
shall have the right to direct all negotiations and proceedings with respect to
such demands.  The Company shall not, except with the prior written consent of
Parent, voluntarily make or agree to make any payment with respect to any
demands for appraisals of Shares, offer to settle or settle any demands or
approve any withdrawal of any such demands.

 

Section 2.13           Adjustments.  Notwithstanding anything in this Agreement
to the contrary, if, between the date of this Agreement and the Effective Time,
the outstanding Shares shall be changed into a different number, class or series
of shares by reason of any stock dividend, subdivision, reclassification,
recapitalization, stock split, combination or exchange of shares, then the Per
Common Share Amount payable with respect thereto and any other amounts payable
pursuant to this Agreement shall be appropriately adjusted.

 

Section 2.14           Withholding Taxes.  Parent and the Surviving Corporation
shall be entitled to deduct and withhold from the consideration otherwise
payable to a holder of Shares pursuant to the Merger any amounts as are required
to be deducted and withheld under the Code, the rules and regulations
promulgated thereunder, or any provision of state, local or foreign tax Law.  To
the extent that amounts are so withheld, such withheld amounts shall be treated
for all purposes of this Agreement as having been paid to the holder of the
Shares or Stock Options in respect of which such deduction and withholding was
made.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

Except, with respect to any Section of this Article III, as set forth in the
section of the disclosure schedule delivered by the Company to Parent on the
date of this Agreement (the “Company Disclosure Schedule”) that specifically
relates to such Section or in another section of the Company Disclosure
Schedule to the extent it is reasonably apparent from the text of such
disclosure that such disclosure is applicable to such Section, the Company
hereby represents and warrants to Parent and Merger Sub as follows:

 

Section 3.1             Organization and Standing.  The Company is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware.  Each of the Company’s Subsidiaries is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
respective organization (to the extent the “good standing” concept is applicable
in the case of any jurisdiction outside the United States).  Each of the Company
and its Subsidiaries has the requisite corporate power and authority to carry on
its respective business as it is presently being conducted and to own, lease or
operate its respective properties and assets.  Each of the Company and its
Subsidiaries is duly qualified to do business and is in good standing in each
jurisdiction where the character of its properties owned or leased or the nature
of its activities make such qualification necessary (to the extent the “good
standing” concept is applicable in the case of any jurisdiction outside the
United States), except where the failure to be so qualified or in good standing
would not, individually or in the aggregate, have a Company Material Adverse
Effect.  The Company has delivered or made available to Parent complete and
correct copies of (a) the certificates of incorporation and bylaws or other
constituent documents,

 

16

--------------------------------------------------------------------------------


 

as amended to date, of the Company and (b) the minutes (or, in the case of draft
minutes, the most recent drafts thereof) of all meetings of the stockholders,
the boards of directors of the Company and each committee of the board of
directors of the Company other than the Special Committee held since August 7,
2003.  Neither the Company nor any of its Subsidiaries is in violation of its
certificate of incorporation, bylaws or other applicable constituent documents,
except for such violations that would not, individually or in the aggregate,
have a Company Material Adverse Effect.

 

Section 3.2             Subsidiaries.

 

(a)           Section 3.2(a)(i) of the Company Disclosure Schedule sets forth
the name and jurisdiction of organization of each Subsidiary of the Company. 
Except for the Subsidiaries the Company does not own, directly or indirectly,
any capital stock of, or other equity or voting interest in, any Person.

 

(b)           All of the outstanding capital stock of, or other equity or voting
interest in, each Subsidiary of the Company (i) have been duly authorized,
validly issued and are fully paid and nonassessable and (ii) are owned, directly
or indirectly, by the Company, free and clear of all Liens and free of any other
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such capital stock or other equity or voting interest) that would
prevent the operation by the Surviving Corporation of such Subsidiary’s business
as presently conducted.

 

(c)           There are no outstanding (i) securities of the Company or any of
its Subsidiaries convertible into or exchangeable for shares of capital stock
of, or other equity or voting interest in, any Subsidiary of the Company,
(ii) options, warrants, rights or other commitments or agreements to acquire
from the Company or any of its Subsidiaries, or that obligate the Company or any
of its Subsidiaries to issue, any capital stock of, or other equity or voting
interest in, or any securities convertible into or exchangeable for shares of
capital stock of, or other equity or voting interest in, any Subsidiary of the
Company, (iii) obligations of the Company to grant, extend or enter into any
subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any capital stock of, or other
equity or voting interest (including any voting debt) in, any Subsidiary of the
Company (the items in clauses (i), (ii) and (iii), together with the capital
stock of the Subsidiaries of the Company, being referred to collectively as
“Subsidiary Securities”) or (iv) other obligations by the Company or any of its
Subsidiaries to make any payments based on the price or value of any shares of
any Subsidiary of the Company.  There are no outstanding agreements of any kind
which obligate the Company or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any outstanding Subsidiary Securities.

 

17

--------------------------------------------------------------------------------


 

Section 3.3             Authorization.  The Company has all requisite power and
authority to execute and deliver this Agreement and subject, in the case of the
consummation of the Merger, to obtaining the Stockholder Approval, to consummate
the transactions contemplated hereby and to perform its obligations hereunder. 
The execution and delivery of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Company and no additional
corporate proceedings on the part of the Company are necessary to authorize this
Agreement or the consummation of the transactions contemplated hereby, other
than in the case of the consummation of the Merger to obtaining the Stockholder
Approval.  This Agreement has been duly executed and delivered by the Company
and, assuming the due authorization, execution and delivery by Parent and Merger
Sub, constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforceability (a) may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar Laws affecting or relating to
creditors’ rights generally and (b) is subject to general principles of equity.

 

Section 3.4             Capitalization.

 

(a)           The authorized capital stock of the Company consists of (i) One
Hundred Million (100,000,000) Shares and (ii) Five Million (5,000,000) shares of
preferred stock, par value $0.0001 per share.  As of September 16, 2005:
(A) 15,074,981 Shares were issued and outstanding, (B) no shares of preferred
stock were issued and outstanding and (C) there were no Treasury Shares.  All
outstanding Shares are validly issued, fully paid, nonassessable and free of any
preemptive rights.  Since September 16, 2005, the Company has not issued any
Shares other than pursuant to the exercise of Stock Options granted under an
Equity Compensation Plan.

 

(b)           The Company has reserved 3,140,083 Shares for issuance under the
Equity Compensation Plans, of which 223,083 Shares have been reserved for
issuance pursuant to Equity Compensation Plans other than the Company’s 2003
Equity Compensation Plan.  As of August 31, 2005, with respect to the Equity
Compensation Plans, there were outstanding Stock Options with respect to
2,433,840 Shares, 484,000 Restricted Shares and the outstanding Performance
Units described on Section 3.4(b) of the Company Disclosure Schedule and, since
such date, other than the grant of Stock Options with respect to 1,000 Shares,
the Company has not granted, committed to grant or otherwise created or assumed
any obligation with respect to any Stock Options, other than as permitted by
Section 5.1(b), Restricted Shares, Performance Units or other rights or awards
under any of the Equity Compensation Plans.

 

(c)           Except as set forth in this Section 3.4, there are (i) no
outstanding shares of capital stock of, or other equity or voting interest in,
the Company, (ii) no outstanding securities of the Company convertible into or
exchangeable for shares of capital stock of, or other equity or voting interest
in, the Company, (iii) no outstanding options, warrants, rights or other
commitments or agreements to acquire from the Company, or that obligates the
Company to issue, any capital stock of, or other equity or voting interest in,
or any securities convertible into or exchangeable for shares of capital stock
of, or other equity or voting interest in, the Company, (iv) no obligations of
the Company to grant, extend or enter into any subscription, warrant, right,
convertible or exchangeable security or other similar agreement or commitment
relating to any capital stock of, or other equity or voting interest (including
any voting debt) in,

 

18

--------------------------------------------------------------------------------


 

the Company (the items in clauses (i), (ii), (iii) and (iv), together with the
capital stock of the Company, being referred to collectively as “Company
Securities”) or (v) no other obligations by the Company or any of its
Subsidiaries to make any payments based on the price or value of the Shares. 
There are no outstanding agreements of any kind which obligate the Company or
any of its Subsidiaries to repurchase, redeem or otherwise acquire any Company
Securities.

 

(d)           Neither the Company nor any of its Subsidiaries is a party to any
agreement restricting the transfer of, relating to the voting of, requiring
registration of, or granting any preemptive rights, antidilutive rights or
rights of first refusal or similar rights with respect to any securities of the
Company.

 

Section 3.5             Non-contravention; Required Consents.

 

(a)           The execution, delivery or performance by the Company of this
Agreement, the consummation by the Company of the transactions contemplated
hereby and the compliance by the Company with any of the provisions hereof do
not and will not (i) violate or conflict with any provision of the certificates
of incorporation or bylaws or other constituent documents of the Company or any
of its Subsidiaries, (ii) subject to obtaining such Consents set forth in
Section 3.5(a)(ii) of the Company Disclosure Schedule, violate, conflict with,
or result in the breach of or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration under, any note, bond, mortgage, indenture,
lease, license, contract, agreement or other instrument or obligation to which
the Company or any of its Subsidiaries is a party or by which the Company, any
of its Subsidiaries or any of their properties or assets may be bound,
(iii) assuming compliance with the matters referred to in Section 3.5(b) and, in
the case of the consummation of the Merger, to obtaining the Stockholder
Approval, violate or conflict with any Order or Law applicable to the Company or
any of its Subsidiaries or by which any of their properties or assets are bound
or (iv) result in the creation of any Lien upon any of the properties or assets
of the Company or any of its Subsidiaries, except in the case of each of clauses
(ii), (iii) and (iv) above, for such violations, conflicts, defaults,
terminations, accelerations or Liens which would not, individually or in the
aggregate, have a Company Material Adverse Effect.

 

(b)           No consent, approval, order or authorization of, or filing or
registration with, or notification to (any of the foregoing being a “Consent”),
any Governmental Entity is required on the part of the Company or any of its
Subsidiaries in connection with the execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby, except (i) the filing and recordation of the
Certificate of Merger with the Secretary of State of the State of Delaware and
such filings with Governmental Entities to satisfy the applicable Laws of states
in which the Company and its Subsidiaries are qualified to do business,
(ii) such filings and approvals as may be required by any federal or state
securities Laws, including compliance with any applicable requirements of the
Exchange Act, (iii) compliance with any applicable requirements of the HSR Act
and any applicable foreign antitrust, competition or merger control Laws, and
(iv) such other Consents, the failure of which to obtain would not, individually
or in the aggregate, have a Company Material Adverse Effect.

 

19

--------------------------------------------------------------------------------


 

Section 3.6             SEC Reports.  The Company has filed all forms, reports
and documents with the SEC that have from and after August 7, 2003 been required
to be filed by it (such forms, reports and documents, together with the
Company’s annual report on Form 10-K for the fiscal year ended March 31, 2003,
the “SEC Reports”).  Each SEC Report complied, as of its filing date, as to form
in all material respects with the applicable requirements of the Securities Act
or the Exchange Act, as the case may be, each as in effect on the date such SEC
Report was filed, except as disclosed in any such SEC Report.  True and correct
copies of all Company SEC Reports filed prior to the date hereof, whether or not
required under applicable Laws, have been furnished to Parent or are publicly
available in the Electronic Data Gathering, Analysis and Retrieval
(EDGAR) database of the SEC.  As of its filing date (or, if amended or
superseded by a filing prior to the date of this Agreement, on the date of such
amended or superseded filing), each SEC Report did not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.  None of the Company’s Subsidiaries
is required to file any forms, reports or other documents with the SEC.  No
executive officer of the Company has failed to make the certifications required
of him or her under Section 302 or 906 of the Sarbanes-Oxley Act with respect to
any SEC Report, except as disclosed in certifications filed with the SEC
Reports.  Neither the Company nor, to the knowledge of the Company, any of its
executive officers has received notice from any Governmental Entity challenging
or questioning the accuracy, completeness, form or manner of filing of such
certifications.

 

Section 3.7             Financial Statements.

 

(a)           The consolidated financial statements of the Company and its
Subsidiaries included in the SEC Reports have been prepared in accordance with
GAAP consistently applied during the periods and at the dates involved (except
as may be indicated in the notes thereto) except, in the case of unaudited
interim financial statements, as may be permitted by the Exchange Act, and
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the dates thereof and the consolidated
results of operations and cash flows for the periods then ended, provided that
the unaudited interim financial statements may not contain footnotes and are
subject to normal year-end adjustments, in each case as permitted by GAAP and
the applicable rules and regulations promulgated by the SEC.

 

(b)           The records, systems, controls, data and information of the
Company and its Subsidiaries are recorded, stored, maintained and operated under
means (including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or its Subsidiaries or accountants (including all means of access
thereto and therefrom), except for any non-exclusive ownership and non-direct
control that would not reasonably be expected to have a material adverse effect
on the Company’s system of internal accounting controls.

 

(c)           The Company and its Subsidiaries have completed internal testing
with respect to the effectiveness of the Company’s internal control over
financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange
Act).  The Company has delivered or made available to Parent a draft of an
amendment to the disclosure set forth in Section 9A of the Company’s Annual
Report on Form 10-K for the fiscal year ended March 31, 2005, reflecting

 

20

--------------------------------------------------------------------------------


 

management’s assessment of its internal controls over financial reporting, which
draft disclosure was complete and accurate as of the date hereof.

 

(d)           Neither the Company nor any of its Subsidiaries is a party to, or
has any commitment to become a party to, any joint venture, partnership
agreement or any similar Contract (including without limitation any Contract
relating to any transaction, arrangement or relationship between or among the
Company or any of its Subsidiaries, on the one hand, and any unconsolidated
affiliate, including any structured finance, special purpose or limited purpose
entity or Person, on the other hand (such as any arrangement described in
Section 303(a)(4) of Regulation S-K of the SEC)) where the purpose or effect of
such arrangement is to avoid disclosure of any material transaction involving
the Company or any its Subsidiaries in the Company’s consolidated financial
statements.

 

(e)           Neither the Company nor any of its Subsidiaries nor, to the
Company’s knowledge, any director, officer, employee, auditor, accountant,
consultant or representative of the Company or any of its Subsidiaries has
received or otherwise had or obtained knowledge of any substantive complaint,
allegation, assertion or claim, whether written or oral, that the Company or any
of its Subsidiaries has, on or after August 7, 2003, engaged in questionable
accounting or auditing practices.  Since August 7, 2003, no current or former
attorney representing the Company or any of its Subsidiaries has reported
evidence of a material violation of securities laws, breach of fiduciary duty or
similar violation by the Company or any of its officers, directors, employees or
agents to the Company’s board of directors or any committee thereof or to any
director or executive officer of the Company.

 

(f)            To the Company’s knowledge, no employee of the Company or any of
its Subsidiaries has provided or is providing information to any law enforcement
agency regarding the commission or possible commission of any crime or the
violation or possible violation of any applicable Law of the type described in
Section 806 of the Sarbanes-Oxley Act by the Company or any of its Subsidiaries
on or after August 7, 2003.  Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, employee,
contractor, subcontractor or agent of the Company or any such Subsidiary has
discharged, demoted, suspended, threatened, harassed or in any other manner
discriminated against an employee of the Company or any of its Subsidiaries in
the terms and conditions of employment because of any lawful act of such
employee described in Section 806 of the Sarbanes-Oxley Act.

 

Section 3.8             Proxy Statement.  The letter to stockholders, notice of
meeting, proxy statement and form of proxy that will be provided to stockholders
of the Company in connection with the solicitation of proxies from stockholders
at the Company Stockholders Meeting and any schedules required to be filed with
the SEC in connection therewith (collectively, as amended or supplemented, the
“Proxy Statement”) will, when filed with the SEC, comply as to form in all
material respects with the applicable requirements of the Exchange Act.  At the
time the Proxy Statement or any amendment or supplement thereto is first mailed
to stockholders of the Company and at the time of the Company Stockholders
Meeting, the Proxy Statement will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  Notwithstanding any of the foregoing, the Company does not make
any representations or warranties with respect to information supplied by
Parent, Merger

 

21

--------------------------------------------------------------------------------


 

Sub or any of their officers, directors, representatives, agents or employees
for inclusion or incorporation by reference in the Proxy Statement.

 

Section 3.9             No Undisclosed Liabilities.  Neither the Company nor any
of its Subsidiaries has any Liabilities other than (a) Liabilities reflected or
otherwise reserved against in the Balance Sheet or in the consolidated financial
statements of the Company and its Subsidiaries included in the SEC Reports filed
prior to the date of this Agreement, (b) Liabilities under this Agreement,
(c) Liabilities incurred in connection with the transactions contemplated by
this Agreement, (d) executory obligations under any contract to which the
Company is a party or is bound and (e) other Liabilities the existence of which
would not, individually or in the aggregate, have a Company Material Adverse
Effect.

 

Section 3.10           Absence of Certain Changes.  Since March 31, 2005, except
for actions expressly contemplated by this Agreement, the business of the
Company and its Subsidiaries has been conducted, in all material respects, in
the ordinary course consistent with past practice and there has not been:

 

(a)           any Company Material Adverse Effect;

 

(b)           other than cash dividends made by any wholly owned Subsidiary of
the Company to the Company or one of its Subsidiaries, any split, combination or
reclassification of any shares of capital stock, declaration, setting aside or
paying of any dividend or other distribution (whether in cash, shares or
property or any combination thereof) in respect of any shares of capital stock
of the Company or any Subsidiary;

 

(c)           any damage, destruction or other casualty loss (whether or not
covered by insurance) with respect to any Assets that, individually or in the
aggregate, are material to the Company and its Subsidiaries, taken as a whole;

 

(d)           any change in any method of accounting or accounting principles or
practice by the Company or any of its Subsidiaries, except for any such change
required by reason of a change in GAAP or regulatory accounting principles;

 

(e)           any amendment of the Company’s certificate of incorporation or
bylaws;

 

(f)            any acquisition, redemption or amendment of any Company
Securities or Subsidiary Securities;

 

(g)           (A) any incurrence or assumption of any long-term or short-term
debt or issuance of any debt securities by the Company or any of its
Subsidiaries except for short-term debt incurred to fund operations of the
business or owed to the Company or any of its wholly-owned Subsidiaries, in each
case, in the ordinary course of business consistent with past practice, (B) any
assumption, guarantee or endorsement of the obligations of any other Person
(except direct or indirect wholly-owned Subsidiaries of the Company) by the
Company or any of its Subsidiaries, (C) any loan, advance or capital
contribution to, or other investment in, any other Person by the Company or any
of its Subsidiaries (other than customary loans or advances to employees or
direct or

 

22

--------------------------------------------------------------------------------


 

indirect wholly-owned Subsidiaries, in each case in the ordinary course of
business consistent with past practice) or (D) any mortgage or pledge of the
Company’s or any of its Subsidiaries’ assets, tangible or intangible, or any
creation of any Lien thereupon (other than Permitted Encumbrances); or

 

(h)           any plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of the
Company or any of its Subsidiaries (other than the Merger).

 

Section 3.11           Material Contracts.

 

(a)           For purposes of this Agreement, a “Material Contract” shall mean:

 

(i)            any “material contract” (as such term is defined in Item
601(b)(10) of Regulation S-K of the SEC, other than those agreements and
arrangements described in Item 601(b)(10)(iii)) with respect to the Company and
its Subsidiaries;

 

(ii)           any employment or consulting Contract (in each case, under which
the Company has continuing obligations as of the date hereof) with any current
or former executive officer or other employee of the Company or its Subsidiaries
or member of the board of directors of the Company providing for an annual base
compensation in excess of $200,000;

 

(iii)          any Contract or plan, including, without limitation, any stock
option plan, stock appreciation right plan or stock purchase plan, any of the
benefits of which will be increased, or the vesting of benefits of which will be
accelerated, by the consummation of the Merger or the value of any of the
benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement;

 

(iv)          any agreement of indemnification or any guaranty (in each case,
under which the Company has continuing obligations as of the date hereof), other
than any guaranty by the Company of any of its Subsidiary’s obligations or any
agreement of indemnification entered into in connection with the distribution,
sale or license of services or hardware or software products in the ordinary
course of business, which indemnification does not materially differ from the
provisions embedded in Company’s standard forms of software license agreements
as provided or made available to Parent;

 

(v)           any Contract containing any covenant (A) limiting the right of the
Company or any of its Subsidiaries to engage in any line of business, to make
use of any material Intellectual Property or to compete with any Person in any
line of business, (B) granting any exclusive rights, (C) prohibiting the Company
or any of its Subsidiaries (or, after the Closing Date, Parent) from engaging in
business with any Person or levying a fine, charge or other payment for doing
so, or (D) otherwise prohibiting or limiting the right of the Company or its
Subsidiaries to sell, distribute or manufacture any products or services or to
purchase or otherwise obtain any software, components, parts or subassemblies in
each case, other than any such Contracts that (x) may be cancelled without
material liability to the Company or its Subsidiaries upon notice of 90 days or
less or (y) are not, individually or in the aggregate, material to the Company
and its Subsidiaries, taken as a whole;

 

23

--------------------------------------------------------------------------------


 

(vi)          any Contract (A) relating to the disposition or acquisition by the
Company or any of its Subsidiaries after the date of this Agreement of a
material amount of assets other than in the ordinary course of business or
(B) pursuant to which the Company or any of its Subsidiaries will acquire any
material ownership interest in any other Person or other business enterprise
other than the Company’s Subsidiaries;

 

(vii)         any dealer, distributor, joint marketing or development agreement,
under which the Company or any of its Subsidiaries have continuing obligations
or costs in excess of $200,000 per year, to jointly market any product,
technology or service, and which may not be canceled without material liability
to the Company or its Subsidiaries upon notice of 90 days or less;

 

(viii)        any Contract to provide source code to any third party for any
Company Product, including any Contract to put such source code in escrow with a
third party on behalf of a licensee or contracting party, other than any
customer Contract entered into in the ordinary course of business consistent
with past practice and substantially on the Company’s standard terms and
conditions providing for placement of such source code into escrow solely for
the purpose of permitting the customer or its agents to use such source code in
support of internal use of the Company Product;

 

(ix)           any Contract (A) containing any financial penalty for the failure
by the Company or any of its Subsidiaries to comply with any support or
maintenance obligation, (B) containing any service obligation or cost on the
part of the Company or any of its Subsidiaries in excess of $200,000, other than
those obligations that are terminable by the Company or any of its Subsidiaries
on no more than 90 days notice without material liability or financial
obligation to the Company or its Subsidiaries, or (C) containing any obligation
to provide support or maintenance for the Company Products for any period in
excess of twelve months, other than those obligations that are terminable by the
Company or any of its Subsidiaries on no more than twelve months’ notice without
material liability or financial obligation to the Company or its Subsidiaries;

 

(x)            any Contract authorizing another Person to provide support or
maintenance to customers of the Company Products on behalf of the Company,
including distributors or resellers that are obligated to provide such support
or maintenance;

 

(xi)           any Contract to license any third party to manufacture or
reproduce any Company Products or any Contract to sell or distribute any Company
Products, except (A) agreements with distributors or sales representatives in
the ordinary course of business consistent with past practice, or (B) agreements
allowing internal copies made or to be made by end-user customers in the
ordinary course of business consistent with past practice;

 

(xii)          any mortgages, indentures, guarantees, loans or credit
agreements, security agreements or other Contracts relating to the borrowing of
money or extension of credit, in each case in excess of $200,000, other than
(A) accounts receivables and payables and (B) loans to direct or indirect
wholly-owned Subsidiaries, in each case in the ordinary course of business;

 

24

--------------------------------------------------------------------------------


 

(xiii)         (A) any settlement agreement entered into within four years prior
to the date of this Agreement relating primarily to Intellectual Property claims
that has not been discharged in connection with the Company’s bankruptcy filing
on September 22, 2002, and (B) any settlement agreement not relating to
Intellectual Property entered into since August 7, 2003, in each case other than
(I) releases immaterial in nature or amount entered into with former employees
or independent contractors of the Company in the ordinary course of business,
(II) settlement agreements for cash only (which has been paid) and does not
exceed $300,000 as to such settlement, or (III) settlement agreements related to
general unsecured claims (Class 8) asserted against the Company in connection
with its bankruptcy filing;

 

(xiv)        any other agreement, contract or commitment that provides for
payment obligations by the Company or any of its Subsidiaries of $200,000 or
more in any individual case that is not terminable by the Company or its
Subsidiaries upon notice of 90 days or less without material liability to the
Company or its Subsidiary and is not disclosed pursuant to clauses (i) through
(xiii) above; and

 

(xv) any Contract, or group of Contracts with a Person (or group of affiliated
Persons), the termination or breach of which would be reasonably expected to
have a material adverse effect on any material product or service offerings of
the Company or otherwise have a Company Material Adverse Effect and is not
disclosed pursuant to clauses (i) through (xv) above.

 

(b)           Section 3.11(b) of the Company Disclosure Schedule sets forth a
list of all Material Contracts to or by which the Company or any of its
Subsidiaries is a party or is bound, and identifies each subsection of
Section 3.11(a) that describes such Material Contract.

 

(c)           Each Material Contract is valid and binding on the Company (or
such Subsidiary of the Company party thereto) and is in full force and effect,
and neither the Company nor any of its Subsidiaries party thereto, nor, to the
knowledge of the Company, any other party thereto, is in breach of, or default
under, any such Material Contract, and no event has occurred that with notice or
lapse of time or both would constitute such a breach or default thereunder by
the Company or any of its Subsidiaries, or, to the knowledge of the Company, any
other party thereto, except for such failures to be in full force and effect and
such breaches and defaults that would not, individually or in the aggregate,
have a Company Material Adverse Effect.

 

Section 3.12           Compliance with Laws.  The Company and each of its
Subsidiaries is in compliance with all Laws and Orders applicable to the Company
and its Subsidiaries or to the conduct of the business or operations of the
Company and its Subsidiaries, except for such violations or noncompliance that
would not, individually or in the aggregate, have a Company Material Adverse
Effect.  No representation or warranty is made in this Section 3.12 with respect
to (a) compliance with the Exchange Act, to the extent such compliance is
covered in Section 3.6 and Section 3.8, (b) applicable Laws with respect to
Taxes, which are covered in Section 3.15, (c) Environmental Laws, which are
covered in Section 3.16 or (d) ERISA matters, which are covered in Section 3.17.

 

25

--------------------------------------------------------------------------------


 

Section 3.13           Permits.  The Company and its Subsidiaries have, and are
in compliance with the terms of, all permits, licenses, authorizations,
consents, approvals and franchises from Governmental Entities required to
conduct their businesses as currently conducted (“Permits”), and no suspension
or cancellation of any such Permits is pending or, to the knowledge of the
Company, threatened, except for such noncompliance, suspensions or cancellations
that would not, individually or in the aggregate, have a Company Material
Adverse Effect.

 

Section 3.14           Litigation.  There is no Legal Proceeding pending or, to
the knowledge of the Company, threatened against the Company, any of its
Subsidiaries or any of the respective properties of the Company or any of its
Subsidiaries that (a) involves an amount in controversy in excess of $200,000,
(b) seeks material injunctive relief, (c) seeks to impose any legal restraint on
or prohibition against or limit the Surviving Corporation’s ability to operate
the business of the Company and its Subsidiaries substantially as it was
operated immediately prior to the date of this Agreement or (d) would,
individually or in the aggregate with all other pending or threatened Legal
Proceedings, have a Company Material Adverse Effect.  Neither the Company nor
any of its Subsidiaries is subject to any outstanding Order that would,
individually or in the aggregate, have a Company Material Adverse Effect.

 

Section 3.15           Taxes.

 

(a)           All material Tax Returns required by applicable Law to be filed by
or on behalf of the Company or any of its Subsidiaries have been filed in
accordance with all applicable Laws, and all such Tax Returns were, at the time
of the original filing of the Tax Return or any amendment thereto, true and
complete in all material respects.

 

(b)           The Company and each of its Subsidiaries has paid (or has had paid
on its behalf) or has withheld and remitted to the appropriate Governmental
Entity all Taxes (including income Taxes, withholding Taxes and estimated Taxes)
due and payable without regard to whether such Taxes have been assessed or has
established (or has had established on its behalf) in accordance with GAAP an
adequate accrual for all Taxes (including Taxes that are not yet due or payable)
through the end of the last period for which the Company and its Subsidiaries
ordinarily record items on their respective books, and regardless of whether the
liability for such Taxes is disputed.  The Company has made available to Parent
and Merger Sub complete and accurate copies of the portions applicable to each
of the Company and its Subsidiaries of all income, franchise, and foreign Tax
Returns that have been requested by or on behalf of Parent, and any amendments
thereto, filed by or on behalf of the Company or any of its Subsidiaries or any
member of a group of corporations including the Company or any of its
Subsidiaries for the taxable years ending 1999 through 2004.

 

(c)           There are no Liens on the assets of the Company or any of its
Subsidiaries relating or attributable to Taxes, other than Liens for Taxes not
yet due and payable.

 

(d)           As of the date of this Agreement, there are no Legal Proceedings
now pending, or to the knowledge of the Company, threatened against or with
respect to the Company or any of its Subsidiaries with respect to any Tax, and
none of the Company or any of its Subsidiaries knows of any audit or
investigation with respect to any Liability of the Company or

 

26

--------------------------------------------------------------------------------


 

any of its Subsidiaries for Taxes, and there are no agreements in effect to
extend the period of limitations for the assessment or collection of any Tax for
which the Company or any of its Subsidiaries may be liable.

 

(e)           The Company and its Subsidiaries have not executed any closing
agreement pursuant to Section 7121 of the Code or any predecessor provision
thereof, or any similar provision of state or local Law.

 

(f)            Each of the Company and its Subsidiaries has disclosed on its Tax
Returns all positions taken therein that could give rise to a substantial
understatement of federal income Tax within the meaning of Section 6662 of the
Code or any similar provision of state or local Law.

 

(g)           Neither the Company nor any of its Subsidiaries have (i) ever been
a party to a contract, agreement or intercompany account system in existence
under which the Company or any of its Subsidiaries has, or may at any time in
the future have, an obligation to contribute to the payment of any portion of a
Tax (or pay any amount calculated with reference to any portion of a Tax) of any
group of corporations of which the Company or any of its Subsidiaries is or was
a part (other than a group the common parent of which is the Company), and
(ii) any Liability for Taxes of any Person (other than the Company or any of its
Subsidiaries) under Treasury regulation Section 1.1502-6 (or any similar
provision of state, local or foreign Law) as a transferee or successor, by
contract or otherwise.

 

(h)           No written claim has been made during the past five years by any
appropriate Governmental Entity in a jurisdiction where neither the Company nor
any of its Subsidiaries filed Tax Returns that it is or may be subject to any
material taxation by that jurisdiction.

 

(i)            Neither the Company nor any of its Subsidiaries has participated
or engaged in transactions that constitute “reportable transactions” as such
term is defined in Treasury Regulation Section 1.6011-4(b)(1) (other than such
transactions that have been properly reported or are not yet required to have
been reported), or transactions that constitute “listed transactions” as such
term is defined in Treasury Regulation Section 1.6011-4(b)(2).

 

(j)            Neither the Company nor any of its Subsidiaries has agreed or is
required to make any adjustments pursuant to Section 481(a) of the Code or any
similar provision of state, local or foreign Law by reason of a change in
accounting method initiated by it or any other relevant party and neither the
Company nor any of its Subsidiaries has any knowledge that the appropriate
Governmental Entity has proposed any such adjustment or change in accounting
method, nor is any application pending with any appropriate Governmental Entity
requesting permission for any changes in accounting methods that relate to the
business or assets of the Company or any of its Subsidiaries.

 

(k)           The Company and its Subsidiaries will not be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any taxable period (or portion thereof) ending after the Closing Date as a
result of (i) any installment sale or open

 

27

--------------------------------------------------------------------------------


 

transaction disposition made on or prior to the Closing Date or (ii) any prepaid
amount received on or prior to the Closing Date.

 

(l)            The Company and its Subsidiaries are not United States Real
Property Holding Corporations within the meaning of Section 897 of the Code and
were not United States Real Property Holding Corporations on any “determination
date” (as defined in §1.897-2(c) of the United States Treasury Regulations
promulgated under the Code) that occurred in the five-year period preceding the
Closing.

 

(m)          Neither the Company nor any of its Subsidiaries has undergone an
ownership change under Section 382 of the Code since the Company’s bankruptcy
reorganization in 2003, other than the ownership change arising from the
transaction contemplated by this Agreement.

 

(n)           The transactions contemplated by this Agreement will not result in
the payment or series of payments by the Company or any of its Subsidiaries to
any person of an “excess parachute payment” within the meaning of Section 280G
of the Code, or any other similar payment, which is not deductible for federal,
state, local or foreign Tax purposes.

 

(o)           The Company and its Subsidiaries have delivered or made available
to Parent complete and accurate copies of each of all letter rulings, technical
advice memoranda, and similar documents issued since 1999 by a Governmental
Entity relating to federal, state, local or foreign Taxes due from or with
respect to the Company or any of its Subsidiaries.  The Company will deliver to
Parent all materials with respect to the foregoing for all matters arising after
the date hereof through the Closing Date.

 

(p)           Section 3.15(p) of the Company Disclosure Schedule lists each
jurisdiction in which the Company or any of its Subsidiaries benefits from
(i) exemptions from taxation, Tax holidays, reduction in Tax rate or similar Tax
reliefs and (ii) other financial grants, subsidies or similar incentives granted
by a Governmental Entity, whether or not relating to Taxes (together with the
Tax incentives described in subclause (i), the “Incentives”) and describes the
details of such Incentives.  The Company and its Subsidiaries are in full
compliance with all terms and conditions of any agreement or order relating to
such Incentives in such jurisdictions where such Incentives are available, and
have received no written notice from any Governmental Entity claiming that such
Incentives were not, or will not in the future, be available.

 

(q)           None of the assets of the Company or any of its Subsidiaries is
treated as “tax exempt use property,” within the meaning of Section 168(h) of
the Code.

 

(r)            Section 3.15(r) of the Company Disclosure Schedule lists each
Subsidiary for which an election has been made pursuant to Section 7701 of the
Code and the Treasury regulations thereunder to be treated other than its
default classification for U.S. Federal income tax purposes.  Except as
disclosed on such Section, each Subsidiary will be classified for U.S. Federal
income tax purposes according to its default classification.

 

28

--------------------------------------------------------------------------------


 

(s)           The Company and its Subsidiaries have maintained the books and
records required to be maintained pursuant to Section 6001 of the Code and the
rules and regulations thereunder, and comparable Laws of the countries, states,
counties, provinces, localities and other political divisions wherein it is
required to file Tax Returns and other reports relating to Taxes.

 

(t)            During the two-year period ending on the date of this Agreement,
neither the Company nor any of its Subsidiaries was a distributing corporation
or a controlled corporation in a transaction intended to be governed by
Section 355 of the Code.

 

Section 3.16           Environmental Matters.  Except for such matters as would
not, individually or in the aggregate, have a Company Material Adverse Effect:

 

(a)           The Company and its Subsidiaries are in compliance with all
applicable Environmental Laws, which compliance includes the possession and
maintenance of, and compliance with, all Permits required under applicable
Environmental Laws for the operation of the business of the Company and its
Subsidiaries.

 

(b)           Neither the Company nor any of its Subsidiaries has produced,
processed, manufactured, generated, treated, handled, stored or disposed of any
Hazardous Substances, except in compliance with applicable Environmental Laws,
at any property that the Company or any of its Subsidiaries has at any time
owned, operated, occupied or leased.

 

(c)           Neither Company nor any of its Subsidiaries has transported,
stored, used, manufactured, disposed of, released or exposed any employee or any
third party to Hazardous Substances in violation of any Environmental Law.

 

(d)           Neither the Company nor any of its Subsidiaries has received
written notice of, is a party to or is the subject of any Legal Proceeding
alleging any Liability or responsibility under or noncompliance with any
Environmental Law or seeking to impose any financial responsibility for any
investigation, cleanup, removal, containment or any other remediation or
compliance under any Environmental Law.  To the knowledge of the Company, there
is no reasonable basis for, or circumstances that are reasonably likely to give
rise to, any such Legal Proceeding by any Governmental Entity or any third party
that would give rise to any liability or obligation on the part of the Company
or any of its Subsidiaries.  Neither the Company nor any of its Subsidiaries is
subject to any Order or agreement by or with any Governmental Entity or third
party imposing any material liability or obligation with respect to any of the
foregoing.

 

Section 3.17           Employee Benefit Plans.

 

(a)           Sections 3.17(a)(i) and (a)(ii) of the Company Disclosure
Schedule, respectively, set forth a complete and accurate list of (i) all
“employee benefit plans” (as defined in Section 3(3) of ERISA), whether or not
subject to ERISA, and (ii) all other employment, bonus, stock option, stock
purchase or other equity-based, benefit, incentive compensation, profit sharing,
savings, retirement (including early retirement and supplemental retirement),
disability, insurance, vacation, incentive, deferred compensation, supplemental
retirement (including

 

29

--------------------------------------------------------------------------------


 

termination indemnities and seniority payments), severance (including, for the
avoidance of doubt, details of any redundancy benefits which have been provided
to former employees by the Company or any of its Subsidiaries since August 1,
2003 which exceeded the minimum benefits required by any applicable Law),
termination, retention, change of control and other similar fringe, welfare or
other employee benefit plans, programs, agreement, contracts, policies or
arrangements (whether or not in writing) maintained or contributed to for the
benefit of or relating to any current or former employee or director of the
Company, any of its Subsidiaries or any other trade or business (whether or not
incorporated) which would be treated as a single employer with the Company or
any of its Subsidiaries under Section 414 of the Code (an “ERISA Affiliate”), or
with respect to which the Company or any of its Subsidiaries has any material
Liability (together the “Employee Plans”).  With respect to each Employee Plan,
the Company has made available to Parent complete and accurate copies of (i) the
most recent annual report on Form 5500 required to have been filed with the
Internal Revenue Service for each Employee Plan, including all schedules
thereto; (ii) the most recent determination letter, if any, from the Internal
Revenue Service for any Employee Plan that is intended to qualify under
Section 401(a) of the Code; (iii) the plan documents and summary plan
descriptions, if any (other than those referred to in Section 4(b)(4) of ERISA),
or a written description of the terms of any Employee Plan that is not in
writing; (iv) any related trust agreements, insurance contracts, insurance
policies or other documents of any funding arrangements; (v) any notices to or
from the Internal Revenue Service or any office or representative of the
Department of Labor or any similar Governmental Entity relating to any
compliance issues in respect of any such Employee Plan; (vi) with respect to
each Employee Plan that is maintained in any non-U.S. jurisdiction (the
“International Employee Plans”), to the extent applicable, (A) the most recent
annual report or similar compliance documents required to be filed with any
Governmental Entity with respect to such plan and (B) any document comparable to
the determination letter reference under clause (ii) above issued by a
Governmental Entity relating to the satisfaction of the requirements of Law
necessary to obtain the most favorable tax treatment; and (vii) all amendments,
modifications or supplements to any such document.  No Employee Plan is (i) a
“defined benefit plan” (as defined in Section 414 of the Code), (ii) a
“multiemployer plan” (as defined in Section 3(37) of ERISA), (iii) a “multiple
employer plan” (as defined in Section 4063 or 4064 of ERISA) (in each case under
clause (i), (ii) or (iii) whether or not subject to ERISA) or (iv) subject to
Section 302 of ERISA, Section 412 of the Code or Title IV of ERISA.

 

(b)           Each Employee Plan has been maintained, operated and administered
in compliance in all material respects with its terms and with all applicable
Laws and Collective Bargaining Agreements, including the applicable provisions
of ERISA, the Code and the codes of practice issued by any Governmental Entity. 
To the extent applicable, each International Employee Plan has been approved by
the relevant taxation and other Governmental Entities so as to enable: (i) the
Company or any of its Subsidiaries and the participants and beneficiaries under
the relevant International Employee Plan; and (ii) in the case of any
International Employee Plan under which resources are set aside in advance of
the benefits being paid (a “Funded International Employee Plan”), the assets
held for the purposes of the Funded International Employee Plans, to enjoy the
most favorable taxation status possible and the Company is not aware of any
ground on which such approval may cease to apply.

 

(c)           No Employee Plan that is a non-qualified deferred compensation
plan or arrangement subject to Section 409A of the Code has been materially
modified (as defined under

 

30

--------------------------------------------------------------------------------


 

Section 409A of the Code) since October 3, 2004 and all such non-qualified
deferred compensation plans or arrangements have been operated and administered
in good faith compliance with Section 409A of the Code from the period beginning
January 1, 2005 through the date hereof.  All contributions, premiums and other
payments required to be made with respect to any Employee Plan have been timely
made under applicable Law, any applicable Collective Bargaining Agreement and
the terms of such Plan.  To the knowledge of the Company, no event has occurred
and there currently exists no condition or set of circumstances in connection
with which the Company or any of its Subsidiaries could be subject to any
material liability under the terms of any Employee Plan, ERISA, the Code or
codes of practice issued by any Governmental Entity, Collective Bargaining
Agreement or any other applicable Law.  Except as required by Law, neither the
Company nor any of its Subsidiaries has any plan or commitment to amend or
establish any new Employee Plan or to continue or increase any benefits under
any Employee Plan, or to maintain any such benefits or the level of any such
benefits generally for any period.

 

(d)           There are no Legal Proceedings pending or, to the knowledge of the
Company, threatened on behalf of or against any Employee Plan, the assets of any
trust under any Employee Plan, or the plan sponsor, plan administrator or any
fiduciary or any Employee Plan with respect to the administration or operation
of such plans which would have a Company Material Adverse Effect.

 

(e)           None of the Company, any of its Subsidiaries, or, to the knowledge
of the Company, any of their respective directors, officers, employees or agents
has, with respect to any Employee Plan, engaged in or been a party to any
non-exempt “prohibited transaction,” as such term is defined in Section 4975 of
the Code or Section 406 of ERISA, which could reasonably be expected to result
in the imposition of a penalty assessed pursuant to Section 502(i) of ERISA or a
tax imposed by Section 4975 of the Code, in each case applicable to the Company,
any of its Subsidiaries or any Employee Plan or for which the Company or any of
its Subsidiaries has any indemnification obligation.

 

(f)            No Employee Plan that is a “welfare benefit plan” within the
meaning of Section 3(1) of ERISA provides benefits to former employees of the
Company or its ERISA Affiliates, other than pursuant to Section 4980B of the
Code or any similar state, local or foreign Law.

 

(g)           Each Employee Plan that is intended to be “qualified” under
Section 401 and/or 409 of the Code has received a favorable determination letter
from the Internal Revenue Service to such effect and, to the knowledge of the
Company, no fact, circumstance or event has occurred or exists since the date of
such determination letter that would reasonably be expected to materially and
adversely affect the qualified status of any such Employee Plan.

 

(h)           All contributions, premiums and other payments required to be made
with respect to any Employee Plan have been timely made, accrued or reserved for
in all material respects.

 

(i)            Neither the execution or delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement will, either
alone or in conjunction with any

 

31

--------------------------------------------------------------------------------


 

other event, (i) result in any payment or benefit becoming due or payable, or
required to be provided, to any director, employee or independent contractor of
the Company or any of its Subsidiaries, (ii) increase the amount or value of any
benefit or compensation otherwise payable or required to be provided to any such
director, employee or independent contractor, (iii) result in the acceleration
of the time of payment, vesting or funding of any such benefit or compensation
or (iv) result in any amount to fail to be deductible by reason of Section 280G
of the Code.

 

(j)            Since August 1, 2003, no deduction for federal income tax
purposes has been nor is any such deduction expected by the Company to be
disallowed for remuneration paid by the Company or any of its Subsidiaries by
reason of Section 162(m) of the Code including by reason of the transactions
contemplated hereby.

 

(k)           All contracts of employment with any employee of the Company or
any of it Subsidiaries who provide services outside the United States (“Foreign
Employees”), director or consultant can be terminated by three months’ notice or
less given at any time without giving rise to any claim for damages, severance
pay, or compensation (other than a statutory redundancy payment applicable by
virtue of Law or compensation for unfair dismissal applicable by virtue of Law).

 

(l)            No promise has been made to any Foreign Employee that his defined
contribution benefits under any Funded International Employee Plan will at any
point in the future equate to or not be less than any particular amount. 
Furthermore, no International Employee Plan has unfunded liabilities, that as of
the Closing Date, will not be offset in full by insurance or otherwise be fully
accounted for on a basis which complies with International Accounting Standard
19 (IAS 19) (whether or not IAS 19 applies to the Company or, if relevant, any
of its Subsidiaries).

 

(m)          Except as required by Law, no condition or term under any relevant
Employee Plan Document exists which would prevent Parent or the Surviving
Corporation or any of its Subsidiaries from terminating or amending any
International Employee Plan at any time for any reason without liability to
Parent or the Surviving Corporation or any of its Subsidiaries (other than
ordinary administration expenses or routine claims for benefits).

 

Section 3.18           Labor Matters.

 

(a)           Neither the Company nor any of its Subsidiaries is a party to any
labor or Collective Bargaining Agreement with respect to their respective
employees with any labor organization, union, group, association, works council
or other employee representative body.  To the knowledge of the Company, there
are no activities or proceedings by any labor organization, union, group or
association or representative thereof to organize any such employees.  There are
no lockouts, strikes, slowdowns, work stoppages or, to the knowledge of the
Company, threats thereof by or with respect to any employees of the Company or
any of its Subsidiaries which would have a Company Material Adverse Effect nor
have there been any such lockouts, strikes, slowdowns or work stoppages since
August 7, 2003.

 

32

--------------------------------------------------------------------------------


 

(b)           The Company and its Subsidiaries (i) have complied in all material
respects with applicable Laws and Orders relating to the employment of labor
(including, without limitation, wage and hour Laws, Laws prohibiting
discrimination in employment and Laws relating to employee notification and
consultation, terms and conditions of employment practices and health and safety
at work of employees) and Collective Bargaining Agreements; and (ii) are not
liable for any arrears of wages or any taxes or any penalty for a failure to
comply with the foregoing.  The Company and its Subsidiaries are not liable to
any Governmental Entity or fund governed or maintained by or on behalf of any
Governmental Entity for any material payment with respect to any social security
or other benefits or obligations for employees (save for routine payments to be
made in the normal course of business and consistent with past practice).

 

Section 3.19           Real Property.

 

(a)           Owned Real Property.  Neither the Company nor any of its
Subsidiaries owns any real property.

 

(b)           Leased Real Property.  Section 3.19(b)(i) of the Company
Disclosure Schedule sets forth a complete list of all of the existing material
leases, subleases or other agreements (collectively, the “Leases”) under which
the Company or any of its Subsidiaries uses or occupies or has the right to use
or occupy, now or in the future, any real property (such property, the “Leased
Real Property”) including, with respect to each Lease, the name of the lessor
and the date of the Lease and each amendment thereto.  The Company has
heretofore made available to Parent true, correct and complete copies of all
Leases (including all modifications, amendments, supplements, waivers and side
letters thereto).  The Company and/or its Subsidiaries have and own valid
leasehold estates in the Leased Real Property, free and clear of all Liens other
than Permitted Encumbrances.  Section 3.19(b)(ii) of the Company Disclosure
Schedule sets forth a list of all of the existing Leases granting to any Person,
other than the Company or any of its Subsidiaries, any right to use or occupy,
now or in the future, any of the Leased Real Property.  The Leases are each in
full force and effect and neither the Company nor any of its Subsidiaries is in
material breach of or default under, or has received written notice of any
material breach of or default under, any material Lease, and, to the knowledge
of the Company, no event has occurred that with notice or lapse of time or both
would constitute a material breach or default thereunder by the Company or any
of its Subsidiaries or any other party thereto.

 

Section 3.20           Assets; Personal Property.  The machinery, equipment,
furniture, fixtures and other tangible personal property and assets owned,
leased or used by the Company or any of its Subsidiaries (the “Assets”) are, in
the aggregate, sufficient and adequate to carry on their respective businesses
in all material respects as presently conducted, and the Company and its
Subsidiaries are in possession of and have good title to, or valid leasehold
interests in or valid rights under contract to use, such Assets that are
material to the Company and its Subsidiaries, taken as a whole, free and clear
of all Liens, except for Permitted Encumbrances and defects in title that would
not, individually or in the aggregate, have a Material Adverse Effect on the
Company.

 

33

--------------------------------------------------------------------------------


 

Section 3.21           Intellectual Property.

 

(a)           Sections 3.21(a)(i) and (a)(ii) of the Company Disclosure
Schedule sets forth, respectively, (i) all products marketed by the Company or
its Subsidiaries since August 7, 2003 and (ii) all products that are in
development as of the date hereof (other than updates or upgrades to existing
products) and that the Company expects or intends to make available commercially
prior to twelve months after the date hereof (such products described in clauses
(i) and (ii), the “Company Products”); provided that the Company makes no
representation or warranty that all such Company Products will in fact be made
commercially available within twelve months or ever or that there are no other
products that may become available in that time.

 

(b)           Section 3.21(b) of the Company Disclosure Schedule sets forth a
complete and correct list of the following Owned Company IP: (i) all registered
Trademarks and material unregistered Trademarks; (ii) domain names
registrations; (iii) all Patents; and (iv) all registered Copyrights, in each
case listing, as applicable, (A) the name of the applicant/registrant and
current owner, (B) the jurisdiction where the application/registration is
located, and (C) the application or registration number.  Section 3.21(b) of the
Company Disclosure Schedule identifies, with respect to domain names, the named
owner, and the registrar or equivalent Person with whom that domain name is
registered.  To the knowledge of the Company, none of the Owned Company IP is
invalid or unenforceable, except to the extent that such invalidity or
unenforceability would not, individually or in the aggregate, give rise to a
Company Material Adverse Effect.

 

(c)           In each case in which the Company or any of its Subsidiaries has
acquired ownership of any registered Trademarks, registered Copyrights, Patents,
or domain name registrations currently included in the Owned Company IP from
another Person as set forth in Section 3.21(c) of the Company Disclosure
Schedule (i) with respect to Patents, registered Trademarks, or registered
Copyrights, the Company or one of its Subsidiaries has recorded or had recorded
each such acquisition with the U.S. Patent and Trademark Office, the U.S.
Copyright Office, or their respective equivalents in the applicable
jurisdiction, in each case in accordance with applicable Laws; and (ii) with
respect to material domain names, the Company or any of its Subsidiaries has
made or procured a transfer of the domain name in accordance with the procedure
of the registrar, except in the case of either clause (i) or (ii) where the
failure to do so will not give rise to a Company Material Adverse Effect.  For
the avoidance of doubt, the foregoing representation relates only to Trademarks,
Copyrights and domain names that were registered and to Patents that had issued
at the time that the Company or any of its Subsidiaries acquired them.  Thus,
for example, the foregoing does not apply to inventions that the Company or any
of its Subsidiaries acquires for which it later applies for patents in its own
name, or to copyrights or trademarks that the Company or any of its Subsidiaries
initially registers in its own name.

 

(d)           Section 3.21(d) of the Company Disclosure Schedule sets forth all
material agreements (other than any agreements that were terminated by the
Company or its Subsidiaries more than six months before the date hereof, or that
expired or were terminated by any party other than the Company or any of its
Subsidiaries before the date hereof, or that were rejected by the Company in
connection with the Company’s bankruptcy filing on September 22, 2002) (i) under
which the Company or any of its Subsidiaries uses or has the right to use any
Licensed Company IP, other than licenses and related services agreements for
commercially available software that is used by the Company but not incorporated
into any Company Products

 

34

--------------------------------------------------------------------------------


 

and that has not been substantially customized solely for use by Company, or
(ii) under which the Company or any of its Subsidiaries has, after August 7,
2003, licensed to others the right to use or agreed to transfer to others any of
the Company IP, other than customer licenses and other agreements entered into
in the ordinary course of business, in each case specifying the parties to the
agreement (such agreements, the “Company IP Agreements”).  Except as set forth
in any of the Company IP Agreements, neither the Company nor any of its
Subsidiaries has granted since August 7, 2003 nor, to the knowledge of the
Company, before that date, any exclusive license under any Owned Company IP or
any licenses to use any material Company Source Code (other than source code
licenses granted in connection with source code escrows).  To the knowledge of
the Company, no third parties to the Company IP Agreements are in material
breach thereof, except where such breach would not, individually or in the
aggregate, have a Company Material Adverse Effect.  To the knowledge of the
Company, there are no pending disputes regarding the scope of such Company IP
Agreements, performance under the Company IP Agreements, or with respect to
payments made or received under such Company IP Agreements, except for disputes
that will not, individually or in the aggregate, give rise to a Company Material
Adverse Effect.  To the knowledge of the Company, all Company IP Agreements are
binding and are in full force and effect, except where the failure of a Company
IP Agreement to be binding and in full force and effect would not, individually
or in the aggregate, have a Company Material Adverse Effect.

 

(e)           To the knowledge of the Company, the Owned Company IP, together
with the Intellectual Property held or used under license by the Company and its
Subsidiaries, is sufficient for the conduct of the business of the Company and
its Subsidiaries as currently conducted.  Without limiting the foregoing, to the
knowledge of the Company, the Company or its Subsidiaries have the right to use
all software development tools, library functions, or compilers that the Company
or its Subsidiaries (i) use to create, modify, compile, or support any material
Company Product, or (ii) use to provide any material services provided by the
Company and its Subsidiaries.

 

(f)            The Company and its Subsidiaries own all right, title and
interest in the Owned Company IP, free and clear of all Liens other than
(i) Permitted Encumbrances, (ii) encumbrances, restrictions or other obligations
arising under any of the Company IP Agreements, and (iii) Liens that do not,
individually or in the aggregate, have a Company Material Adverse Effect.

 

(g)           The Company and each of its Subsidiaries has taken reasonable and
appropriate steps to protect and preserve the confidentiality of the Trade
Secrets that comprise any part of the Company IP, and to the knowledge of the
Company, there are no unauthorized uses, disclosures or infringements of any
such Trade Secrets by any Person.  To the Company’s knowledge, all use and
disclosure by the Company or any of its Subsidiaries of Trade Secrets owned by
another Person have been pursuant to the terms of a written agreement with such
Person or was otherwise lawful, except to the extent that any use or disclosure
of any Trade Secret owned by another Person that was not done in accordance with
a written agreement does not and will not give rise to a Company Material
Adverse Effect.  Without limiting the foregoing, the Company and its
Subsidiaries have a policy requiring employees and certain consultants and
contractors to execute a confidentiality and assignment agreement substantially
in the Company’s standard form previously provided to Parent.  The Company and
its

 

35

--------------------------------------------------------------------------------


 

Subsidiaries have enforced such policy, except where any failure to enforce will
not give rise to a Company Material Adverse Effect.

 

(h)           To the knowledge of the Company, none of the Company or any of its
Subsidiaries or any of its or their current products or services has infringed
upon or otherwise violated, or is infringing upon or otherwise violating, in any
respect the Intellectual Property rights of any third party, except where such
infringement did not and will not give rise to a Company Material Adverse
Effect.  To the knowledge of the Company, no person or any of its products or
services is infringing upon or otherwise violating in any material respect any
Owned Company IP.

 

(i)            There is no suit, claim, action, investigation or proceeding
made, conducted or brought by a third party that has been served upon or, to the
knowledge of the Company, filed or threatened with respect to, and the Company
has not been notified in writing of, any infringement or other violation in any
material respect by the Company or any of its Subsidiaries or any of its or
their current products or services of the Intellectual Property rights of such
third party.  To the knowledge of the Company, there is no pending or threatened
claim challenging the validity or enforceability of, or contesting the Company’s
or any of its Subsidiaries’ rights with respect to, any of the Company IP, nor
to the knowledge of the Company has any such claim been asserted since
January 1, 2004.  The Company and its Subsidiaries are not subject to any Order
of any Governmental Entity that restricts or impairs the use of any of their
Intellectual Property, other than restrictions or impairments that would not,
individually or in the aggregate, give rise to a Company Material Adverse
Effect.

 

(j)            The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not result in (i) the Company or
its Subsidiaries granting to any third party any rights or licenses to any
Intellectual Property, (ii) any right of termination or cancellation under any
Company IP Agreement, (iii) the imposition of any Lien on any Owned Company IP,
except where any of the foregoing (in clauses (i) through (iii)) would not have
a Company Material Adverse Effect or (iv) after the Merger, Parent or any of its
Subsidiaries being required, under the terms of any agreement to which the
Company or any of its Subsidiaries is a party, to grant any third party any
rights or licenses to any of Parent’s or any of its Subsidiaries’ Intellectual
Property, except where the foregoing (in clause (iv)) would not have a material
adverse effect on Parent’s Software Global Business Unit.

 

(k)           To the knowledge of the Company, there are no design or other
errors in the Company Products that permit unauthorized access to computers or
systems of users through those Company Products and that will give rise to a
Company Material Adverse Effect whether or not Company uses all commercially
reasonable efforts to correct such errors.  Company and its Subsidiaries have
taken reasonable steps and implemented reasonable procedures to try to prevent
viruses and other disabling codes from entering Company Products as described in
Section 3.21(k) of the Company Disclosure Schedule.  For the avoidance of doubt,
any unauthorized access caused in whole or in part, by the operating systems,
hardware or software of third parties, shall not be deemed to be caused by the
Company Products.

 

(l)            To the Company’s knowledge, Section 3.21(l) of the Company
Disclosure Schedule lists all software that is distributed as “open source
software” or under a similar

 

36

--------------------------------------------------------------------------------


 

licensing or distribution model (including but not limited to the GNU General
Public License) that is incorporated into a Company Product.

 

(m)          To the knowledge of the Company, neither the Company nor any
Subsidiary has experienced any defects in the software and hardware used in
their business as it is currently conducted that have not been fully resolved,
including any error or omission in the processing of any data, and that will
give rise to a Company Material Adverse Effect.  The Company and its
Subsidiaries have in place the disaster recovery plans and procedures described
on Section 3.21(m) of the Company Disclosure Schedule.

 

(n)           To the knowledge of the Company, none of the material Company
Source Code for the Company Products has been published or disclosed by the
Company or any of its Subsidiaries, except to its employees or advisers or
pursuant to non-disclosure agreements, or, to the knowledge of the Company, by
any other person except as authorized by the Company under a non-disclosure
agreement.  To the knowledge of the Company, no condition has occurred that
would be sufficient to entitle the beneficiary under any source code escrow
arrangement under which the Company has deposited any material Company Source
Code for any Company Product to require release of such Company Source Code,
other than conditions that relate to the solvency or financial condition of the
Company or any of its Subsidiaries or that relate to the involvement of the
Company or its Subsidiaries in any bankruptcy, assignment for the benefit of
creditors, or other activity or proceeding under state or federal law relating
to insolvency or the protection of creditors.  The consummation of the Merger
will not constitute a condition sufficient to entitle the beneficiary under any
source code escrow arrangement under which the Company has deposited any
material Company Source Code for any Company Product to require release of such
Company Source Code.  “Company Source Code” means source code in which the
copyrights and other Intellectual Property are part of the Owned Company IP.

 

(o)           The Company’s and its Subsidiaries’ collection and dissemination
of personal customer information in connection with their business has been
conducted in accordance with applicable privacy policies published or otherwise
adopted by the Company and its Subsidiary and any applicable Law, except where
the failure to abide by any such policy or Law will not, individually or in the
aggregate, give rise to a Company Material Adverse Effect.

 

Section 3.22           Insurance.  The Company and its Subsidiaries have all
material policies of insurance covering the Company, its Subsidiaries or any of
their employees, properties or assets, including, without limitation, policies
of life, property, fire, workers’ compensation, products liability, and other
casualty and liability insurance, that the Company believes is adequate for the
operation of its business.  All such insurance policies are in full force and
effect, no notice of cancellation has been received, and there is no existing
default or event which, with the giving of notice or lapse of time or both,
would constitute a default, by any insured thereunder, except for such defaults
that would not, individually or in the aggregate, have a Company Material
Adverse Effect.

 

Section 3.23           Related Party Transactions.  Except as set forth in the
SEC Reports or compensation or other employment arrangements in the ordinary
course, there are no transactions, agreements, arrangements or understandings
between the Company or any of its

 

37

--------------------------------------------------------------------------------


 

Subsidiaries, on the one hand, and any Affiliate (including any officer or
director) thereof, but not including any wholly owned Subsidiary of the Company,
on the other hand.

 

Section 3.24           Vote Required.  Assuming that the representations of
Parent and Merger Sub contained in Section 4.6 are correct, the affirmative vote
of the holders of a majority of the outstanding Shares, voting together as a
class (the “Stockholder Approval”), is the only vote of the holders of any class
or series of the Company’s capital stock necessary (under applicable Law or
otherwise) to adopt this Agreement and approve the Merger.  Assuming that the
representations of Parent and Merger Sub contained in Section 4.6 are correct,
the board of directors of the Company has taken all necessary actions so that
the restrictions on business combinations set forth in Section 203 of the DGCL
and any other similar applicable Law are not applicable to this Agreement and
the transactions contemplated hereby, including the Merger.

 

Section 3.25           Brokers.  Except for Credit Suisse First Boston LLC and
Goldman, Sachs & Co. (true and correct copies of whose engagement letters have
been furnished to Parent), there is no investment banker, broker, finder, agent
or other Person that has been retained by or is authorized to act on behalf of
the Company or any of its Subsidiaries who is entitled to any financial
advisor’s, brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby.

 

Section 3.26           Opinion of Financial Advisors.  The Company has received
the opinion of Goldman, Sachs & Co., to the effect that, as of the date of this
Agreement, the Per Common Share Amount is fair to the holders of Company Common
Stock (other than Parent and Merger Sub) from a financial point of view, and, as
of the date of this Agreement, such opinion has not been withdrawn, revoked or
modified.

 

Section 3.27           Consent Agreement Compliance.  The Company has not
received any written notice, and does not otherwise have knowledge, that any
Governmental Entity intends to seek any sanctions or penalty with respect to the
Company’s compliance with the Supplemental Consent and Undertaking of the
Company (Case No. 03cv1276) entered in July 2003 by the United States District
Court for the Southern District of California.

 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES
OF PARENT AND MERGER SUB


 

Parent and Merger Sub hereby represent and warrant to the Company as follows:

 

Section 4.1             Organization.  Each of Parent and Merger Sub is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its respective organization and has the requisite corporate
power and authority to conduct its business as it is presently being conducted
and to own, lease or operate its respective properties and assets.  Each of
Parent and Merger Sub is duly qualified to do business and is in good standing
in each jurisdiction where the character of its properties owned or leased or
the nature of its activities make such qualification necessary, except where the
failure to be so qualified or in good standing

 

38

--------------------------------------------------------------------------------


 

would not, individually or in the aggregate, have a Parent Material Adverse
Effect.  Parent has delivered or made available to the Company complete and
correct copies of the certificates of incorporation and bylaws or other
constituent documents, as amended to date, of Parent and Merger Sub.

 

Section 4.2             Authorization.  Each of Parent and Merger Sub has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby and to perform its
obligations hereunder.  The execution and delivery of this Agreement by Parent
and Merger Sub and the consummation by Parent and Merger Sub of the transactions
contemplated hereby have been duly authorized by all necessary corporate or
other action on the part of Parent and Merger Sub, and no other corporate or
other proceeding on the part of Parent or Merger Sub is necessary to authorize,
adopt or approve this Agreement and the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by each of Parent and Merger Sub
and, assuming the due authorization, execution and delivery by the Company,
constitutes a legal, valid and binding obligation of each of Parent and Merger
Sub, enforceable against each in accordance with its terms, except that such
enforceability (a) may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar Laws affecting or relating to
creditors’ rights generally and (b) is subject to general principles of equity.

 

Section 4.3             Non-contravention; Required Consents.

 

(a)           The execution, delivery or performance by Parent and Merger Sub of
this Agreement, the consummation by Parent and Merger Sub of the transactions
contemplated hereby and the compliance by Parent and Merger Sub with any of the
provisions hereof do not and will not (i) violate or conflict with any provision
of the certificates of incorporation or bylaws or other constituent documents of
Parent or Merger Sub, (ii) violate, conflict with, or result in the breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or result in the termination of, or accelerate
the performance required by, or result in a right of termination or acceleration
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which Parent or Merger Sub is a party or by which Parent, Merger Sub or any
of their properties or assets may be bound or (iii) assuming compliance with the
matters referred to in Section 4.3(b), violate or conflict with any Order or Law
applicable to Parent or Merger Sub or by which any of their properties or assets
are bound or (iv) result in the creation of any Lien upon any of the properties
or assets of Parent or Merger Sub, except in the case of each of clauses (ii),
(iii) and (iv) above, for such violations, conflicts, defaults, terminations,
accelerations or Liens which would not, individually or in the aggregate, have a
Parent Material Adverse Effect.

 

(b)           No Consent of any Governmental Entity is required on the part of
Parent, Merger Sub or any of their Affiliates in connection with the execution,
delivery and performance by Parent and Merger Sub of this Agreement and the
consummation by Parent and Merger Sub of the transactions contemplated hereby,
except (i) the filing and recordation of the Certificate of Merger with the
Secretary of State of the State of Delaware and such filings with Governmental
Entities to satisfy the applicable Laws of states in which the Company and its
Subsidiaries are qualified to do business, (ii) such filings and approvals as
may be required by any federal or state

 

39

--------------------------------------------------------------------------------


 

securities Laws, including compliance with any applicable requirements of the
Exchange Act, (iii) compliance with any applicable requirements of the HSR Act
and any applicable foreign antitrust, competition or merger control Laws and
(iv) such other Consents, the failure of which to obtain would not, individually
or in the aggregate, have a Parent Material Adverse Effect.

 

Section 4.4             Information Supplied.  None of the information supplied
by Parent, Merger Sub or their officers, directors, representatives, agents or
employees expressly for inclusion in the Proxy Statement will, on the date the
Proxy Statement is first sent to the Company’s stockholders or at the time of
the Company Stockholders Meeting, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading.

 

Section 4.5             Litigation.  There are no Legal Proceedings pending or,
to the knowledge of Parent, threatened against or affecting Parent or Merger Sub
or any of their respective properties except for Legal Proceedings that would
not, individually or in the aggregate, have a Parent Material Adverse Effect. 
Neither Parent nor Merger Sub is subject to any outstanding Order, except for
Orders that would not, individually or in the aggregate, have a Parent Material
Adverse Effect.

 

Section 4.6             Ownership of Company Capital Stock.  Neither Parent nor
Merger Sub is, nor at any time during the last three years has it been, an
“interested stockholder” of the Company as defined in Section 203 of the DGCL
(other than as contemplated by this Agreement).

 


ARTICLE V


 


COVENANTS


 

Section 5.1             Conduct of Business by the Company.  Except as expressly
contemplated by this Agreement or as described in Section 5.1 of the Company
Disclosure Schedule, during the period from the date hereof to the Effective
Time, the Company shall conduct its and its Subsidiaries’ business in the
ordinary course consistent with past practice and, to the extent consistent
therewith, shall use commercially reasonable efforts to preserve intact its and
its Subsidiaries’ current business organizations, keep available the service of
its and its Subsidiaries’ current officers and employees, preserve its and its
Subsidiaries’ relationships with customers, suppliers, licensors, licensees and
others having significant business dealings with it and its Subsidiaries and
maintain in full force and effect all material Company IP.  Without limiting the
generality of the foregoing, except as expressly contemplated by this Agreement
or as described in Section 5.1 of the Company Disclosure Schedule, during the
period from the date hereof to the Effective Time, the Company shall not, and
shall not permit its Subsidiaries to, without the prior written consent of
Parent (which consent, with respect to Sections 5.1(g), 5.1(j), 5.1(k), 5.1(m),
5.1(n), 5.1(o), 5.1(p), 5.1(q) and, to the extent relating to the execution of
this Agreement or the transactions contemplated hereby, 5.1(r), shall not be
unreasonably delayed or withheld):

 

40

--------------------------------------------------------------------------------


 

(a)           propose to adopt any amendments to or amend its certificate of
incorporation or bylaws or comparable organizational documents; provided,
however, that nothing in this paragraph (a) shall prohibit the Company from
dissolving and/or merging into other Subsidiaries certain Subsidiaries that are
not material to the Company or its Subsidiaries, taken as a whole;

 

(b)           authorize for issuance, issue, sell, deliver or agree or commit to
issue, sell or deliver (whether through the issuance or granting of options,
warrants, commitments, subscriptions, rights to purchase or otherwise) any
Company Securities or Subsidiary Securities, except for (i) the issuance and
sale of Shares pursuant to options outstanding prior to the date hereof and
(ii) grants to newly hired employees of Stock Options issued in the ordinary
course of business consistent with past practice, with a per Share exercise
price no less than the then-current market price of a Share and not subject to
any accelerated vesting or other provision that would be triggered as a result
of the consummation of the transactions contemplated by this Agreement, so long
as (A) the aggregate number of Shares subject to such additional Stock Options
does not exceed the sum of (x) 75,000 plus (y) the number of Shares subject to
any Stock Option (or portion thereof) outstanding as of the date hereof that is
subsequently canceled, terminated or forfeited as the result of the voluntary or
involuntary termination of employment of any employee and (B) the aggregate
number of Shares subject to Stock Options granted to any individual newly hired
employee does not exceed 2,000;

 

(c)           acquire or redeem, directly or indirectly, or amend any Company
Securities or Subsidiary Securities; provided, however, that nothing in this
paragraph (c) shall prohibit the Company from dissolving and/or merging into
other Subsidiaries certain Subsidiaries that are not material to the Company or
its Subsidiaries, taken as a whole;

 

(d)           other than cash dividends made by any direct or indirect
wholly-owned Subsidiary of the Company to the Company or one of its
Subsidiaries, split, combine or reclassify any shares of capital stock, declare,
set aside or pay any dividend or other distribution (whether in cash, shares or
property or any combination thereof) in respect of any shares of capital stock,
or make any other actual, constructive or deemed distribution in respect of the
shares of capital stock; provided, however, that nothing in this paragraph
(d) shall prohibit the Company from dissolving and/or merging into other
Subsidiaries certain Subsidiaries that are not material to the Company or its
Subsidiaries, taken as a whole;

 

(e)           propose or adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization of the Company or any of its Subsidiaries (other than the
Merger); provided, however, that nothing in this paragraph (e) shall prohibit
the Company from dissolving and/or merging into other Subsidiaries certain
Subsidiaries that are not material to the Company or its Subsidiaries, taken as
a whole;

 

(f)            (i) incur or assume any long-term or short-term debt or issue any
debt securities except for (A) short-term debt incurred to fund operations of
the business in the ordinary course of business consistent with past practice
and (B) loans or advances to direct or indirect wholly-owned Subsidiaries,
(ii) assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any other
Person except with respect to obligations of direct or indirect wholly-owned
Subsidiaries of the

 

41

--------------------------------------------------------------------------------


 

Company, (iii) make any loans, advances or capital contributions to or
investments in any other Person except for travel advances in the ordinary
course of business consistent with past practice to employees of the Company or
any of its Subsidiaries or (iv) mortgage or pledge any of its or its
Subsidiaries’ assets, tangible or intangible, or create or suffer to exist any
Lien thereupon (other than Permitted Encumbrances);

 

(g)           except as may be required by Law or permitted under the Retention
Bonus Plan or Section 5.1(b), enter into, adopt or amend or terminate any bonus,
profit sharing, compensation, severance, termination, option, appreciation
right, performance unit, stock equivalent, share purchase agreement, pension,
retirement, deferred compensation, employment, severance or other employee
benefit agreement, trust, plan, fund or other arrangement for the benefit or
welfare of any director, officer or employee in any manner or increase in any
manner the compensation or fringe benefits of any director, officer or employee
or pay any benefit not required by any plan or arrangement as in effect as of
the date hereof; provided, however, that this paragraph (g) shall not prevent
the Company or any of its Subsidiaries from (i) amending or settling certain
employment arrangements that result in payments in amounts no more than $50,000
per arrangement or $250,000 in the aggregate, (ii) entering into employment
agreements with non-executive officer international employees consistent with
past practice, (iii) increasing annual compensation and/or providing for or
amending bonus arrangements for non-officer employees in the ordinary course of
compensation reviews (to the extent that such compensation increases and new or
amended bonus arrangements do not result in a material increase in benefits or
compensation expense to the Company or any of its Subsidiaries), (iv) amending
and/or increasing the welfare benefits provided to the Company’s officers and
employees employed in Canada (to the extent that such increases do not result in
more than a two percent (2%) increase in the benefits expense to the Company
with respect to such officers and employees) and/or (v) executing documentation
with regard to awards of (x) restricted stock granted prior to the date hereof,
in accordance with the 2003 Equity Compensation Plan and (y) restricted stock
units and Performance Units granted prior to the date hereof, in accordance with
the terms described in Section 5.1(g) of the Company Disclosure Schedule;

 

(h)           forgive any loans to employees, officers or directors or any of
their respective Affiliates or Associates;

 

(i)            make any deposits or contributions of cash or other property to
or take any other action to fund or in any other way secure the payment of
compensation or benefits under the Employee Plans or agreements subject to the
Employee Plans or any other plan, agreement, contract or arrangement of the
Company other than deposits and contributions that are required pursuant to the
terms of the Employee Plans or any agreements subject to the Employee Plans;

 

(j)            enter into, amend, or extend any Collective Bargaining Agreement;

 

(k)           acquire, sell, lease, license or dispose of any property or assets
in any single transaction or series of related transactions except either
(i) pursuant to existing contracts or commitments, (ii) if such transaction or
transactions individually have a fair market value of less than $200,000 or in
the aggregate have a fair market value of less than $1,000,000 for property and
assets acquired and $2,500,000 for property and assets disposed of (in each case
excluding any amounts prepaid as of the date of this Agreement) or (iii) the
sale of goods or

 

42

--------------------------------------------------------------------------------


 

grants of non-exclusive licenses with respect to Company IP in the ordinary
course of business consistent with past practice;

 

(l)            except as may be required as a result of a change in Law or in
GAAP, make any change in any of the accounting principles or practices used by
it;

 

(m)          (i) make or change any material Tax election (unless required by
applicable Law), (ii) settle or compromise any material federal, state, local or
foreign income Tax liability, other than with respect to any proceeding relating
to a Tax liability that (A) is in progress as of the date hereof, (B) is in an
amount less than or equal to the liability or reserve that has been recorded
with respect thereto on the Balance Sheet or (C) is in an amount less than
$250,000 in the aggregate with all other such liabilities, or (iii) consent to
any extension or waiver of any limitation period with respect to any claim or
assessment for Taxes;

 

(n)           enter into a Company IP Agreement or amend any Company IP
Agreement or grant any release or relinquishment of any rights under any Company
IP Agreement;

 

(o)           (i) enter into any lease or sublease of real property (whether as
a lessor, sublessor, lessee or sublessee) or (ii) modify, amend or exercise any
right to renew any lease or sublease of real property;

 

(p)           grant any exclusive rights with respect to any Company IP, divest
any Company IP, except if such divestiture or divestures individually, or in the
aggregate, have a fair market value of less than $1,000,000, or materially
modify the Company’s standard warranty terms for Company Products or services or
amend or modify any product or service warranty in any manner that is likely to
be materially adverse to the Company or any of its Subsidiaries;

 

(q)           (i) acquire (by merger, consolidation or acquisition of stock or
assets) any other Person or any equity interest therein, (ii) enter into any
contract or agreement other than in the ordinary course of business which would
be reasonably likely to result in a Company Material Adverse Effect or
(iii) authorize, incur or commit to incur any new capital expenditure(s) which
individually is in excess of $200,000 or in the aggregate are in excess of
$1,000,000; provided, that none of the foregoing shall limit any capital
expenditure required pursuant to existing contracts or commitments; and
provided, further that none of the foregoing shall prohibit the Company from
dissolving and/or merging into other Subsidiaries certain Subsidiaries that are
not material to the Company or its Subsidiaries, taken as a whole;

 

(r)            settle or compromise any pending or threatened Legal Proceeding
or pay, discharge or satisfy or agree to pay, discharge or satisfy any claim,
liability or obligation (absolute or accrued, asserted or unasserted, contingent
or otherwise), other than the settlement, compromise, payment, discharge or
satisfaction of Legal Proceedings, claims, liabilities or obligations
(i) reflected or reserved against in full in the financial statements as at
March 31, 2005 or incurred since March 31, 2005 in the ordinary course of
business consistent with past practice or (ii) the settlement, compromise,
discharge or satisfaction of which does not include any obligation (other than
the payment of money) to be performed by the Company or its

 

43

--------------------------------------------------------------------------------


 

Subsidiaries following the Effective Time and is in an amount of less than
$200,000 individually or $1,000,000 in the aggregate;

 

(s)           except as required by applicable Law or GAAP, revalue in any
material respect any of its properties or assets including without limitation
writing-off notes or accounts receivable other than in the ordinary course of
business consistent with past practice;

 

(t)            except as required by applicable Law, convene any regular or
special meeting (or any adjournment thereof) of the stockholders of the Company
other than the Company Stockholders Meeting; or

 

(u)           enter into a Contract to do any of the foregoing or knowingly take
any action which results or is reasonably likely to result in any of the
conditions to the Merger set forth in Article VI not being satisfied, or would
make any of the representations or warranties of the Company contained in this
Agreement untrue or incorrect in any material respect, or that would materially
impair the ability of the Company to consummate the Merger in accordance with
the terms hereof or materially delay such consummation.

 

Section 5.2             Company Stockholders Meeting; Proxy Statement.

 

(a)           The Company shall call a meeting of its stockholders (the “Company
Stockholders Meeting”) to be held as soon as reasonably practicable for the
purpose of obtaining the Stockholder Approval, and shall use its commercially
reasonable efforts to cause such meeting to occur as soon as reasonably
practicable.  Subject to Section 5.3, the board of directors of the Company
shall use commercially reasonable efforts to obtain the Stockholder Approval. 
In connection with such Company Stockholders Meeting, the Company shall promptly
prepare and file with the SEC and mail to its stockholders as promptly as
practicable the Proxy Statement and any amendments or supplements thereto.

 

(b)           Parent and Merger Sub shall cooperate with the Company in
connection with the preparation of the Proxy Statement including, but not
limited to, furnishing to the Company all information regarding Parent and its
Affiliates as may be required to be disclosed therein.  Each of the Company,
Parent and Merger Sub shall promptly correct any information provided by it for
use in the Proxy Statement, if and to the extent that it shall have become false
or misleading in any material respect prior to the Company Stockholders
Meeting.  If any event with respect to Parent or Merger Sub, or with respect to
information supplied by Parent or Merger Sub expressly for inclusion or
incorporation by reference in the Proxy Statement, shall occur which is required
to be described in an amendment or supplement to the Proxy Statement, Parent and
Merger Sub shall promptly advise the Company and cooperate with the Company in
connection with the preparation of any materials required to be filed with the
SEC in connection therewith.  The Company shall cause the Proxy Statement, as so
corrected, to be filed with the SEC and to be disseminated to the holders of
Shares, in each case, as and to the extent required by applicable federal
securities Laws.  Parent, Merger Sub and their counsel shall be given a
reasonable opportunity to review and comment on the Proxy Statement before it is
filed with the SEC.  In addition, the Company shall provide Parent, Merger Sub
and their counsel with any comments the Company or its counsel may receive from
the SEC or its staff with respect to the Proxy Statement promptly after receipt
of such comments and shall consult with Parent, Merger

 

44

--------------------------------------------------------------------------------


 

Sub and their counsel prior to responding to such comments.  Subject to the
terms of this Agreement, the Proxy Statement shall contain the recommendation of
the Company’s board of directors that the Company’s stockholders approve this
Agreement and the Merger.

 

Section 5.3             No Solicitation.

 

(a)           From and after the date of this Agreement until the termination of
this Agreement pursuant to Article VII, the Company shall not, and it shall
cause its Subsidiaries and the officers, directors, employees, investment
bankers, attorneys, agents and representatives of the Company or any of its
Subsidiaries not to, directly or indirectly, (i) solicit, initiate or knowingly
take any action knowingly to facilitate or encourage the making, submission or
announcement of any Acquisition Proposal or (ii) engage in any discussions or
negotiations with, or furnish any nonpublic information relating to the Company
or any of its Subsidiaries or afford any access to the properties, books or
records of the Company or any of its Subsidiaries to, otherwise cooperate in any
way with, or knowingly assist, participate in, facilitate or encourage any
effort by, any Third Party that has made or, to the knowledge of the Company, is
seeking to make, an Acquisition Proposal.  Without limiting the generality of
the foregoing, it is understood that any violation of any of the restrictions
set forth in this Section 5.3(a) by any officer, director, employee, investment
banker, attorney, agent or representative of the Company or any of its
Subsidiaries shall be deemed to be a breach of this Section 5.3(a) by the
Company.  Notwithstanding the foregoing, the Company or its board of directors,
directly or indirectly through advisors, agents or other intermediaries, may
furnish information concerning the businesses, properties or assets of the
Company or any of its Subsidiaries to any Person or group, including furnishing
nonpublic information pursuant to an executed confidentiality agreement, the
terms of which are as least as restrictive as the terms contained in the
Confidentiality Agreement, and may engage in discussions and negotiations with
such Person or group concerning an acquisition only if:  (A) such Person or
group has submitted an unsolicited bona fide Acquisition Proposal which the
board of directors of the Company determines in good faith is, or is reasonably
likely to result in, a Superior Proposal and (B) the board of directors of the
Company determines in good faith, after consultation with outside counsel, that
the failure to take such action would result in a breach of its fiduciary
duties.

 

(b)           The Company shall promptly (and in any event within 24 hours)
notify Parent of any Acquisition Proposal, any material modifications thereto or
any request for non-public information relating to the Company or its
Subsidiaries or for access to the properties, books or records of the Company or
any of its Subsidiaries by any Third Party that, to the knowledge of the
Company, is considering making, or has made, an Acquisition Proposal or
request.  The Company shall provide such notice orally and in writing and shall
identify the Third Party making, and the material terms and conditions of, any
such Acquisition Proposal or request.  The Company shall keep Parent informed on
a reasonably current basis of the status and details of any such Acquisition
Proposal or request, and shall promptly (and in any event within 24 hours)
provide to Parent a copy of all written materials subsequently provided to or by
the Company in connection with such Acquisition Proposal or request.

 

(c)           The Company shall, and shall cause its Subsidiaries and the
officers, directors, employees, investment bankers, attorneys, agents and
representatives of the Company and any of its Subsidiaries to, immediately cease
and cause to be terminated all existing

 

45

--------------------------------------------------------------------------------


 

discussions or negotiations, if any, with any Third Party conducted prior to the
date hereof with respect to any Acquisition Proposal, shall terminate any access
of any such Third Party to any nonpublic information and shall request the
return or destruction of any nonpublic information provided to any such Third
Party in connection with any such activities, discussions or negotiations.

 

(d)           Except as set forth in this Section 5.3(d), the board of directors
of the Company shall not (i) withdraw or modify, or propose to withdraw or
modify, in a manner adverse to Parent or Merger Sub, the approval or
recommendation by the board of directors of the Company of this Agreement or the
transactions contemplated hereby, including the Merger, or take any action or
make any statement in connection with the Company Stockholders Meeting
inconsistent with such approval or recommendation, (ii) approve or recommend, or
propose to approve or recommend, any Acquisition Proposal, or (iii) enter into
any letter of intent, agreement in principle, acquisition agreement or other
agreement with respect to any Acquisition Proposal.  Notwithstanding the
foregoing, the board of directors of the Company shall be permitted to take the
actions described in clause (i) of this Section 5.3(d) if (A) the Company has
complied with this Section 5.3, (B) the board of directors of the Company
determines in good faith, after consultation with outside counsel, that the
failure to take such action would be reasonably likely to result in a breach of
its fiduciary duties to the Company’s stockholders under applicable Law, and
(C) the Company has provided Parent prior written notice of its intent to take
any such action at least three Business Days prior to taking such action.  No
withdrawal or modification by the Company of the approval or recommendation of
this Agreement or the transactions contemplated hereby or termination of this
Agreement shall have any effect on the approvals of, and other actions referred
to herein (collectively, the “Section 203 Approvals”) for the purpose causing
Section 203 of the DGCL and similar restrictions under other applicable Laws and
the Confidentiality Agreement to be inapplicable to, this Agreement and the
transactions contemplated hereby and thereby, which Section 203 Approvals are
irrevocable.

 

(e)           Nothing contained in this Section 5.3 shall prohibit the Company
or its board of directors, directly or indirectly through advisors, agents or
other intermediaries, from taking and disclosing to the Company’s stockholders a
position with respect to a tender or exchange offer by a Third Party pursuant to
Rules 14d-9 and 14e-2(a) promulgated under the Exchange Act or making any
disclosure or recommendation to the Company’s stockholders if, after
consultation with outside counsel, the board of directors determines in good
faith that failure to take such action would result in a breach of its fiduciary
duties to the Company’s stockholders.

 

Section 5.4             Access to Information.

 

(a)           From the date hereof to the Effective Time and subject to
applicable Law, upon reasonable notice, the Company shall, and shall cause its
officers, directors and employees to, (i) provide Parent and its authorized
representatives with reasonable access during normal business hours to the
facilities, properties, employees (including all accounting and finance
personnel responsible for the preparation of the Company’s financial statements,
internal controls, disclosure controls and procedures and financial reporting
processes), books and records of the Company and its Subsidiaries and use
commercially reasonable efforts to cause the Company’s and its Subsidiaries’
consultants and independent public accountants, to provide

 

46

--------------------------------------------------------------------------------


 

access to their work papers and such other information as Parent may reasonably
request, (ii) furnish to Parent and its authorized representatives such
financial and operating data and other information with respect to the business
and properties of the Company and its Subsidiaries as Parent may from time to
time reasonably request; and (iii) furnish promptly to Parent a copy of each
report, schedule or other document filed or received by the Company during such
period pursuant to the requirements of the federal or state securities Laws.

 

(b)           Notwithstanding anything to the contrary in this Agreement,
nothing in this Section 5.4 shall require the Company or its Affiliates to
disclose any information to Parent if such disclosure (i) is of Company Source
Code or detailed design documents or (ii) would be in violation of applicable
Laws or agreements.

 

(c)           Parent shall, and shall cause its Affiliates and each of their
respective officers, directors, employees, financial advisors, counsel and
agents to hold all documents and information furnished to it in connection with
the transactions contemplated by this Agreement pursuant to the terms of that
certain Amended Confidentiality Agreement entered into between the Company and
Parent or an Affiliate of Parent, dated February 6, 2005 (the “Confidentiality
Agreement”).

 

Section 5.5             Governmental Filings.  Each of Parent and the Company
agrees to use its commercially reasonable efforts to (a) make any filings
required or in Parent’s reasonable opinion advisable pursuant to the HSR Act and
any applicable foreign antitrust, competition or merger control Laws with
respect to the transactions contemplated hereby as promptly as practicable,
(b) supply as promptly as practicable any additional information and documentary
material that may be requested pursuant to the HSR Act and/or any such
applicable foreign Law and (c) take all other actions necessary to cause the
expiration or termination of the applicable waiting periods or to obtain any
Consents under the HSR Act and/or such foreign Law, as soon as practicable.

 

Section 5.6             Approvals and Consents.  The parties shall cooperate
with each other and use their commercially reasonable efforts to obtain all
necessary Consents, including, without limitation, (a) all necessary Consents of
any Governmental Entity including those described in Section 5.5 and (b) all
Consents described in Section 3.5(b), in connection with the consummation of the
transactions contemplated by this Agreement.  Subject to the terms and
conditions of this Agreement, in taking such actions or making any such filings,
the parties hereto shall furnish information required in connection therewith
and seek timely to obtain any such Consents.

 

Section 5.7             Employee Benefits.

 

(a)           Parent shall cause employees of the Company or its Subsidiaries
who become employees of Parent and its Subsidiaries to be provided with
compensation and employee benefits that are the same as the standard
compensation and employee benefits provided to similarly situated employees of
Parent and its Subsidiaries; provided, however, that nothing contained herein
shall be construed as requiring Parent or the Surviving Corporation to continue
the employment of any specific person.  Each employee of the Company and its
Subsidiaries that becomes eligible to participate in the United States employee
compensation and

 

47

--------------------------------------------------------------------------------


 

benefit plans and employment policies of Parent (the “Parent Plans”) shall
receive credit for prior service with the Company or any of its Subsidiaries
under the Parent Plans only for the purposes of determining vacation accrual
rate pursuant to Parent’s standard procedures, for purposes of eligibility to
participate in, and vesting of benefits accrued under, Parent’s 401(k) Plan,
and, to the extent required by applicable Law, for purposes of eligibility to
participate in, and vesting of benefits accrued under, any employee compensation
and benefit plans and employment policies of Parent.  Each such employee’s
service for all other purposes shall be calculated based on the date of hire by
Parent or one of its Subsidiaries; provided, however, that in the event that the
employment of any such United States employee with Parent or one of its
Subsidiaries is terminated prior to the first anniversary of the Closing Date,
Parent shall cause such terminated employee to receive severance compensation
and benefits that are no less favorable than those the terminated employee would
have been entitled to under the Company’s severance benefits policy under the
terms of such policy as in existence on the date hereof.  Parent and its
Subsidiaries shall have the option to fulfill this obligation by providing a
cash supplement to Parent’s or the Subsidiary’s standard severance programs. 
Parent shall cause the Surviving Corporation to honor, to the extent
administratively practicable, all unused paid time off days accrued by the
United States employees of the Company and its Subsidiaries under the policies
and practices of the Company and its Subsidiaries in accordance with the terms
and conditions thereof and to pay each such employee in cash for any accrued and
unused paid time off days that Parent determines are not administratively
practicable to continue to honor.  In addition, with respect to United States
employees of the Company and its Subsidiaries that become eligible to
participate in the Parent Plans, Parent shall (i) waive all limitations as to
preexisting and at-work conditions, exclusions and waiting periods, if any, with
respect to participation and coverage requirements applicable to each such
employee, except to the extent that such conditions, exclusions or waiting
periods would apply under the Employee Plans absent any change in plan coverage
and (ii) provide credit to each such employee for any co-payments and
deductibles paid prior to any change in coverage in satisfying any applicable
deductible or out-of-pocket requirements under the Parent Plans for the plan
year in which the Closing Date occurs.

 

(b)           Prior to the Effective Time and subject to Parent’s review (but
not its consent), the Company shall be entitled to amend (effective as of the
Effective Time) the option agreements for each employee whose Current Options
will be converted into Adjusted Stock Options in accordance with
Section 2.11(a)(i) to provide that, if such employee’s employment is terminated
by the Surviving Corporation, Parent or any other Subsidiary thereof without
Cause (as defined in the Company’s 2003 Equity Incentive Plan) prior to the
first anniversary of the Effective Time, each such Adjusted Stock Option held by
such terminated employee immediately prior to such termination will fully vest
and such employee will have the right to exercise each such Adjusted Stock
Option after his or her termination date in accordance with the applicable
provision for termination of employment under the Company’s 2003 Equity
Incentive Plan.  Notwithstanding anything herein to the contrary, (x) any
vesting acceleration provided pursuant to this Section 5.7(b) shall be in
addition to (and not in lieu of) any severance or termination pay or benefits
that would otherwise be provided to such terminated employee in respect of such
termination of employment, (y) a employee’s employment shall not be considered
to have been terminated by the Surviving Corporation if such employee becomes
employed by Parent or another subsidiary of Parent and (z) no such amendment
shall be made in

 

48

--------------------------------------------------------------------------------


 

respect of any employee with an employment agreement with the Company if the
effect of such amendment would adversely affect such employee.

 

(c)           Nothing contained in this Section 5.7 shall create any beneficiary
rights in any employee or former employee (including any dependent thereof) of
the Company or the Surviving Corporation or any of their Subsidiaries in respect
of continued employment for any specified period of any nature or kind
whatsoever.

 

(d)           Effective as of no later than the day immediately preceding the
Closing Date, but conditioned upon the subsequent occurrence of the Closing, the
Company shall terminate or cause to be terminated any Employee Plan intended to
include a Code Section 401(k) arrangement (each, a “Terminating Plan”), unless
Parent provides written notice to the Company that any such Terminating Plan
shall not be terminated.  Unless Parent provides such written notice to the
Company, no later than three Business Days prior to the Closing Date, the
Company shall provide Parent with evidence that such Terminating Plan(s) have
been terminated (effective no later than the day immediately preceding the
Closing Date, but contingent upon the subsequent occurrence of the Closing)
pursuant to resolutions of the board of directors of the Company or one of its
ERISA Affiliates, as the case may be.  The form and substance of such
resolutions shall be subject to the prior review and approval of Parent.  The
Company also shall take such other actions in furtherance of terminating such
Terminating Plan(s) as Parent may reasonably require.

 

(e)           With respect to matters described in this Section 5.7, the Company
will use its commercially reasonable efforts to consult with Parent (and
consider in good faith the advice of Parent) prior to sending any notices or
other communication materials to any employees of the Company or its
Subsidiaries and the Company will not send any written notices or other written
communication materials to any such employees without using commercially
reasonable efforts to obtain the prior written consent of Parent.

 

Section 5.8             Public Announcements.  The Company, Merger Sub and
Parent shall consult with each other before issuing any press releases or
otherwise making any public statements with respect to this Agreement or the
transactions contemplated hereby, and none of the parties shall issue any press
release or make any public statement prior to obtaining the other parties’
written consent, which consent shall not be unreasonably withheld or delayed,
except that no such consent shall be necessary to the extent disclosure may be
required by Law, Order or applicable stock exchange or Nasdaq rule or any
listing agreement of any party hereto.

 

Section 5.9             Indemnification; Insurance.

 

(a)           For a period of six years following the Effective Time, Parent
shall cause the Surviving Corporation to comply with all obligations of the
Company that were in existence or in effect as of the date hereof under Law, its
certificate of incorporation, bylaws or any contract listed on Section 5.9 of
the Company Disclosure Schedules, relating to the indemnification of any Person
who is now or was at any time after August 18, 2003 or who becomes prior to the
Effective Time an officer or director of the Company or any of its Subsidiaries,
or the beneficiary of any such contractual obligations (the “Indemnified
Persons”).  Parent hereby unconditionally guarantees the payment and performance
of the

 

49

--------------------------------------------------------------------------------


 

Surviving Corporation’s obligations in this Section 5.9.  This Section 5.9 shall
not limit or otherwise adversely affect any rights any Person may have under any
agreement with the Company or any of its Subsidiaries, under the Company’s or
any such Subsidiary’s certificate of incorporation, bylaws or other organization
documents or otherwise under applicable Law.

 

(b)           For a period of six years following the Effective Time, Parent
shall cause the Surviving Corporation to maintain policies of directors’ and
officers’ liability insurance covering each Person who is now or was at any time
after August 18, 2003 a director or officer of the Company or any of its
Subsidiaries with respect to claims arising from facts or events that occurred
on or prior to the Effective Time and providing at least the same coverage and
amounts and containing terms that in aggregate are not less advantageous to the
insured parties than those contained in the policies of directors’ and officers’
liability insurance in effect as of the date hereof (the “Current Policy
Coverage”); provided, however, that in no event shall the Surviving Corporation
be required to expend, per annum, in excess of 300% of the annual premium
currently paid by the Company for such coverage (or such coverage as is
available for 300% of such annual premium); provided, further, that if the
annual premium required to provide the foregoing insurance exceeds 300% of the
annual premium currently paid by the Company, the Surviving Corporation shall
provide as much of such insurance as can be purchased for such premium, and, any
present or former officer or director, upon reasonable written notice thereof
from the Surviving Corporation, who desires to be covered by the Current Policy
Coverage may so elect and shall be covered by the Current Policy Coverage so
long as such former officer or director pays the portion of the premium for such
policies in excess of the amount which the Surviving Corporation is obligated to
pay pursuant to this Section 5.9.

 

(c)           If the Surviving Corporation or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
Person, then and in each such case, proper provision shall be made so that the
successors and assigns of the Surviving Corporation assume the obligations set
forth in this Section 5.9.

 

Section 5.10           Tax Election.  At the request of Parent and with the
consent of the Company (such consent not to be unreasonably withheld), the
Company shall deliver at the Closing such validly executed elections as Parent
shall request it to make under Treasury regulation Section 301.7701-3(c) with
respect to such Subsidiaries as Parent shall designate and effective as of the
date immediately preceding the Closing Date; provided, however, that no such
election shall form the basis, directly or indirectly, of any claim by Parent
against the Company, including any claim relating to the breach of any
representation, warranty or covenant in this Agreement.

 

Section 5.11           Obligations of Merger Sub; Voting of Company Common
Stock.  Parent shall take all action necessary to cause Merger Sub to perform
its obligations under this Agreement and to consummate the Merger on the terms
and conditions set forth in this Agreement.  Parent shall vote any Shares of
Company Common Stock beneficially owned by it or any of its Subsidiaries in
favor of adoption of this Agreement at the Company Stockholders Meeting.

 

50

--------------------------------------------------------------------------------


 

Section 5.12           Reasonable Efforts.  Subject to the terms and conditions
herein provided, each of the parties hereto shall use commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things reasonably necessary, proper or advisable under applicable Laws
to consummate and make effective the transactions contemplated by this
Agreement, including, without limitation, (i) contesting any Legal Proceeding or
Order adversely affecting the ability of the parties to consummate the
transactions contemplated hereby and (ii) executing any additional instruments
necessary to consummate the transactions contemplated hereby.  Subject to the
terms and conditions of this Agreement, each of the parties hereto agrees to use
commercially reasonable efforts to cause the Effective Time to occur as soon as
practicable.  If at any time after the Effective Time any further action is
necessary to carry out the purposes of this Agreement, the proper officers and
directors of each party hereto shall take all such necessary action.

 

Section 5.13           Internal Control Over Financial Reporting.  The Company
will use commercially reasonable efforts to determine the reasons for, and to
correct material weaknesses in the Company’s internal controls over financial
reporting identified in its internal testing described in Section 5.13 of the
Company Disclosure Schedule.  The Company will advise Parent of the status of
such internal testing upon Parent’s reasonable request therefor but no more
frequently than once every month.  The Company shall not be deemed to be in
breach of this Section 5.13 to the extent that such breach results from the
failure of Parent to approve a capital expenditure requested by the Company
pursuant to Section 5.1(q).

 

Section 5.14           Notification of Certain Matters.  Parent shall give
prompt notice to the Company, and the Company shall give prompt notice to
Parent, of the occurrence, or failure to occur, of any event, which occurrence
or failure to occur would cause (a) (i) any representation or warranty of such
party contained in this Agreement that is qualified as to materiality to be
untrue or inaccurate in any respect or (ii) any other representation or warranty
of such party contained in this Agreement to be untrue or inaccurate in any
material respect, in each case at any time from and after the date of this
Agreement until the Effective Time, or (b) any material failure by such party to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it under this Agreement.

 


ARTICLE VI


 


CONDITIONS TO THE MERGER


 

Section 6.1             Conditions to Each Party’s Obligations to Effect the
Merger.  The respective obligations of each party hereto to effect the Merger
are subject to the satisfaction at or prior to the Effective Time or waiver (to
the extent permitted by applicable Law) of the following conditions:

 

(a)           Stockholder Approval.  The Stockholder Approval shall have been
obtained.

 

(b)           No Injunctions or Restraints; Illegality.  No provision of any
applicable Law or Order shall have been enacted, entered, promulgated or
enforced by any

 

51

--------------------------------------------------------------------------------


 

Governmental Entity that prohibits, restrains, enjoins or restricts the
consummation of the Merger.

 

(c)           Regulatory Approvals.  Any waiting period applicable to the Merger
under the HSR Act or under applicable foreign antitrust, competition or merger
control Laws with respect to such transaction shall have terminated or expired,
and all consents of any Governmental Entity required to have been obtained prior
to the Effective Time with respect to the transactions contemplated hereby shall
have been obtained, provided that if at any time after December 31, 2005 any
such consent shall not have been obtained, this condition shall be deemed
satisfied unless the failure to obtain such consent would result in a Company
Material Adverse Effect or a Parent Material Adverse Effect.

 

Section 6.2             Conditions to the Obligation of the Company.  The
obligation of the Company to effect the Merger is subject to the satisfaction at
or prior to the Effective Time or waiver of the following further conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of Parent and Merger Sub contained in this Agreement shall be true
and correct in all respects as of the date of this Agreement and at and as of
the Effective Time with the same effect as if made at and as of the Effective
Time (except to the extent such representations and warranties specifically
related to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date) (disregarding for purposes of
this Section 6.2(a), all qualifications relating to materiality or Parent
Material Adverse Effect) except to the extent that any breaches thereof, whether
individually or in the aggregate, would not have a Parent Material Adverse
Effect; and the Company shall have received a certificate signed on behalf of
Parent by an authorized executive officer of Parent to the foregoing effect and
a certificate signed on behalf of Merger Sub by an authorized executive officer
of Merger Sub to the foregoing effect.

 

(b)           Performance of Obligations of Parent and Merger Sub.  Parent and
Merger Sub shall have performed in all material respects all obligations
required to be performed by them under this Agreement at or prior to the
Effective Time; and the Company shall have received a certificate signed on
behalf of Parent by an authorized executive officer of Parent to the foregoing
effect and a certificate signed on behalf of Merger Sub by an authorized
executive officer of Merger Sub to the foregoing effect.

 

Section 6.3             Conditions to the Obligations of Parent and Merger Sub. 
The respective obligations of Parent and Merger Sub to effect the Merger are
subject to the satisfaction at or prior to the Effective Time or waiver of the
following further conditions:

 

(a)           Representations and Warranties.  (i) The representations and
warranties of the Company contained in Section 3.10(a) shall be true and correct
in all respects, (ii) the representations and warranties of the Company
contained in Sections 3.3 and 3.4 shall be true and correct in all but de
minimis respects, and (iii) the other representations and warranties of the
Company contained in this Agreement (disregarding for purposes of this
Section 6.3(a)(iii), all qualifications relating to materiality or Company
Material Adverse Effect contained in any such representation and warranty or in
any defined term used therein) shall be

 

52

--------------------------------------------------------------------------------


 

true and correct in all respects, in each case as of the date of this Agreement
and at and as of the Effective Time with the same effect as if made at and as of
the Effective Time (except to the extent that such representations and
warranties specifically related to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date), provided, however, that the condition set forth in
Section 6.3(a)(iii) shall be deemed to have been satisfied even if any
representations and warranties of the Company are not so true and correct if the
failure of such representations and warranties of the Company to be true and
correct would not, individually or in the aggregate with all other such
failures, have a Company Material Adverse Effect; and Parent and Merger Sub
shall have received a certificate signed on behalf of the Company by an
authorized executive officer of the Company to the foregoing effect.

 

(b)           Performance of Obligations of the Company.  The Company shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Effective Time; and Parent shall have
received a certificate signed on behalf of the Company by the Chief Executive
Officer or the Chief Financial Officer of the Company to the foregoing effect.

 


ARTICLE VII


 


TERMINATION


 

Section 7.1             Termination.  This Agreement may be terminated and the
Merger may be abandoned at any time prior to the Effective Time whether before
or after obtaining the Stockholder Approval:

 

(a)           by mutual written consent of Parent and the Company;

 

(b)           by either Parent or the Company if:

 

(i)            the Merger shall not have been consummated by March 31, 2006 (the
“Outside Date”); provided, that no party may terminate this Agreement pursuant
to this Section 7.1(b)(i) if such party’s material breach of this Agreement
shall have been a principal cause of or resulted in the failure of the Merger to
be consummated on or before such date; or

 

(ii)           (A) there shall be any applicable United States Law that makes
the transactions contemplated by this Agreement illegal or otherwise prohibited
or (B) any Governmental Entity having competent jurisdiction shall have issued a
final Order or taken any other final action restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and such Order or
other action is or shall have become non-appealable; provided, that the party
seeking to terminate pursuant to this Section 7.1(b)(ii)(B) shall have used its
commercially reasonable efforts to challenge such Order or other action; or

 

(c)           by either the Company (provided that it shall not be in material
breach of any of its obligations under Section 5.3) or Parent, if the
Stockholder Approval shall not have been obtained at the Company Stockholders
Meeting or at any adjournment or postponement thereof at which a vote on such
approval was taken;

 

53

--------------------------------------------------------------------------------


 

(d)           by the Company if:

 

(i)            prior to obtaining the Stockholder Approval, (A) the board of
directors of the Company shall have determined to accept a Superior Proposal and
the Company shall have complied with Section 5.3(d)(C) and (B) the board of
directors of the Company, after taking into account any modifications to the
terms of the Merger proposed by Parent and Merger Sub after receipt of the
notice contemplated by Section 5.3(d)(C), continues to believe such other
proposal constitutes a Superior Proposal and, after consultation with outside
legal counsel to the Company, determines in good faith that failure to accept
such other proposal would result in a breach of the fiduciary duty of the board
of directors of the Company to the stockholders of the Company under applicable
law; or

 

(ii)           Parent or Merger Sub shall have materially breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, such that the conditions set forth in Sections
6.2(a) or (b) are not capable of being satisfied on or before the Outside Date;

 

(e)           by Parent if:

 

(i)            the Company shall have breached any of its obligations under
Section 5.3;

 

(ii)           the board of directors of the Company shall have (A) withdrawn,
modified or changed, in a manner adverse to Parent or Merger Sub, the approval
or recommendation by the board of directors of the Company of this Agreement or
the transactions contemplated hereby, including the Merger, or taken any action
or made any statement, in connection with the Company Stockholders Meeting,
materially inconsistent with such approval or recommendation, (B) approved or
recommended any Acquisition Proposal by a Third Party, or (C) entered into any
letter of intent, agreement in principle, acquisition agreement or other
agreement with respect to any Acquisition Proposal by a Third Party; or

 

(iii)          The Company shall have materially breached or failed to perform
any of its representations, warranties, covenants or agreements set forth in
this Agreement, such that the conditions set forth in Sections 6.3(a) or (b) are
not capable of being satisfied on or before the Outside Date.

 

The party desiring to terminate this Agreement pursuant to this Section 7.1
(other than pursuant to Section 7.1(a)) shall give notice of such termination to
the other party in accordance with Section 8.2, specifying the provision or
provisions hereof pursuant to which such termination is effected.

 

Section 7.2             Effect of Termination.

 

(a)           In the event of the termination of this Agreement and abandonment
of the Merger pursuant to Section 7.1, this Agreement shall forthwith become
void and have no effect without any liability on the part of any party (or its
Affiliates, directors, officers or stockholders) to the other parties hereto;
provided that, if such termination shall result from the willful failure

 

54

--------------------------------------------------------------------------------


 

of the Company, on the one hand, or Parent or Merger Sub, on the other hand, to
perform in all material respects any of its covenants contained in this
Agreement, such party shall be fully liable for any and all Liabilities incurred
or suffered by the other party as a result of such failure.  The provisions of
this Section 7.2, Section 5.4(c) and Article VIII shall survive any termination
hereof pursuant to Section 7.1.

 

(b)           The Company shall pay, or cause to be paid, to Parent an amount
equal to $11,687,500 (the “Termination Fee”):

 

(i)            if this Agreement is terminated by either party pursuant to
Section 7.1(b)(i) without the Company Stockholders Meeting having been convened
and (A) following the date hereof but prior to the Outside Date, an Acquisition
Proposal by a Third Party shall have been publicly announced or disclosed to the
Company, and (B) within 12 months of such termination, the Company shall have
consummated an Alternative Transaction or entered into an agreement for an
Alternative Transaction that is subsequently consummated, concurrently with the
consummation of such Alternative Transaction;

 

(ii)           if this Agreement is terminated by either party pursuant to
Section 7.1(c) and (A) following the date hereof but prior to the Company
Stockholders Meeting an Acquisition Proposal has been publicly announced, and
(B) within 12 months of such termination, the Company shall have consummated an
Alternative Transaction or entered into an agreement for an Alternative
Transaction that is subsequently consummated, concurrently with the consummation
of such Alternative Transaction;

 

(iii)          if this Agreement is terminated by the Company pursuant to
Section 7.1(d)(i), concurrently with such termination;

 

(iv)          if this Agreement is terminated by Parent pursuant to
Sections 7.1(e)(i) or (ii), within two Business Days after a demand for payment
following such termination; or

 

(v)           if this Agreement is terminated by Parent pursuant to
Section 7.1(e)(iii) based on a willful breach or failure by the Company and
(A) following the date hereof an Acquisition Proposal by a Third Party has been
publicly announced or disclosed to the Company and, (B) within 12 months of such
termination, the Company shall have consummated an Alternative Transaction or
entered into an agreement for an Alternative Transaction that is subsequently
consummated, concurrently with the consummation of such Alternative Transaction.

 

For purposes of this Section 7.2(b), an “Alternative Transaction” means any
transaction of the type referred to in the definition of Acquisition Proposal,
provided the reference to 25% shall be deemed to be a reference to 50%.

 

(c)           The Company acknowledges that Section 7.2(b) is an integral part
of the transactions contemplated by this Agreement, and that Parent would not
have entered into this Agreement without Section 7.2(b); accordingly, if the
Company fails to promptly pay any

 

55

--------------------------------------------------------------------------------


 

amounts due pursuant to Section 7.2(b) and, in order to obtain such payment,
Parent commences a suit which results in a final, non-appealable judgment or
ruling against the Company for the fee set forth in Section 7.2(b), the Company
shall pay to Parent Parent’s reasonable costs and expenses (including reasonable
attorneys’ fees and expenses of enforcement) in connection with such suit,
together with interest on the amounts owed at the prime lending rate prevailing
at such time, as published in the Wall Street Journal, plus two percent per
annum from the date such amounts were required to be paid until the date
actually received by Parent; provided, however, that in the event that such suit
results in a final, non-appealable judgment or ruling against Parent, Parent
shall pay to Company Company’s reasonable costs and expenses (including
reasonable attorneys’ fees and expenses of enforcement) in connection with such
suit.  The Company acknowledges that it is obligated to pay to Parent any
amounts due pursuant to Section 7.2(b) whether or not the stockholders of the
Company have approved this Agreement.

 


ARTICLE VIII


 


MISCELLANEOUS


 

Section 8.1             Nonsurvival of Representations and Warranties.  The
representations and warranties made herein and in any document delivered
pursuant hereto shall not survive beyond the Effective Time or a termination of
this Agreement.  This Section 8.1 shall not limit any covenant or agreement of
the parties hereto which by its terms requires performance after the Effective
Time.

 

Section 8.2             Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be deemed duly
given or made (a) when delivered personally, (b) upon transmission and
confirmation of receipt by a facsimile operator if sent by facsimile, (c) on the
third Business Day after being mailed by certified mail (postage prepaid, return
receipt requested) or (d) on the next Business Day after deposit with a
recognized overnight courier guaranteeing next Business Day delivery, in each
case to the parties at the following addresses (or at such other address for a
party as shall be specified by like notice, except that notices of changes of
address shall be effective upon receipt):

 

if to Parent or Merger Sub:

 

Hewlett-Packard Company

 

 

3000 Hanover Street

 

 

Palo Alto, California 94304

 

 

Attention:

Ann Livermore

 

 

Executive

Vice President

 

 

 

Technology Solutions Group

 

 

Facsimile:

(650) 852-8322

 

 

 

with a copy (which shall not constitute notice) to:

 

56

--------------------------------------------------------------------------------


 

 

 

Hewlett-Packard Company

 

 

3000 Hanover Street

 

 

Palo Alto, California 94304

 

 

Attention:

General Counsel

 

 

Facsimile:

(650) 857-2012

 

 

 

 

 

and

 

 

 

 

 

Cleary Gottlieb Steen & Hamilton LLP

 

 

One Liberty Plaza

 

 

New York, New York 10006

 

 

Attention:

Christopher E. Austin, Esq.

 

 

Facsimile:

(212) 225-3999

 

 

 

if to the Company to:

 

Peregrine Systems, Inc.

 

 

3611 Valley Centre Drive

 

 

San Diego, California 92130

 

 

Attention:

General Counsel

 

 

Facsimile:

(858) 794-5057

 

 

 

with a copy to:

 

Gibson Dunn & Crutcher LLP

 

 

333 South Grand Avenue

 

 

Los Angeles, CA 90071

 

 

Attention:

Karen E. Bertero, Esq.

 

 

Facsimile:

(213) 229-7520

 

Section 8.3             Expenses.  Except as otherwise provided herein, each of
the parties hereto will bear all legal, accounting, investment banking and other
fees, expenses and costs incurred by it or on its behalf in connection with the
transactions contemplated by this Agreement, whether or not such transactions
are consummated.

 

Section 8.4             Disclosure Generally.  Notwithstanding anything to the
contrary in this Agreement, a matter set forth in one item of the Company
Disclosure Schedule need not be set forth in any other item of the Company
Disclosure Schedule so long as its relevance to the other sections or
subsections of the Company Disclosure Schedule or section of this Agreement is
reasonably apparent on the face of the information disclosed in the Company
Disclosure Schedule.  The fact that any item of information is disclosed in the
Company Disclosure Schedule shall not be construed to mean that such information
is required to be disclosed by this Agreement.  Such information and the dollar
thresholds set forth herein shall not be used as a basis for interpreting the
terms “material,” “Parent Material Adverse Effect” or “Company Material Adverse
Effect” or other similar terms in this Agreement.

 

Section 8.5             Personal Liability.  This Agreement shall not create or
be deemed to create or permit any personal Liability or obligation on the part
of any direct or indirect stockholder of the Company or Buyer or any officer,
director, employee, agent, representative or investor of any party hereto.

 

57

--------------------------------------------------------------------------------


 

Section 8.6             Amendment.  This Agreement may be amended by action
taken by Parent and by action taken by or on behalf of the respective boards of
directors of Merger Sub and the Company at any time before the Effective Time;
provided, however, that after the adoption of this Agreement and the approval of
the Merger at the Company Stockholders Meeting, no amendment shall be made which
would reduce the amount or change the kind of consideration to be received in
exchange for the Shares upon consummation of the Merger or effect any other
change not permitted by Section 251(d) of the DGCL.  This Agreement may be
amended only by an instrument in writing signed by the parties hereto.

 

Section 8.7             Extension; Waiver.  At any time prior to the Effective
Time, any party hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties of the other parties
contained herein or in any document, certificate or writing delivered pursuant
hereto or (c) subject to the proviso of Section 8.6, waive compliance by the
other parties with any of the agreements or conditions contained herein.  Any
agreement on the part of any party hereto to any such extension or waiver shall
be valid only against such party and only if set forth in an instrument, in
writing, signed by such party.  The failure or delay by any party hereto to
assert any of its rights hereunder shall not constitute a waiver of such rights
nor shall any single or partial assertion of a right preclude any other or
further assertion thereof or the exercise of any other right.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

 

Section 8.8             Binding Effect; Assignment.  This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and its
successors and permitted assigns and, except as provided in Article II and
Section 5.9, nothing in this Agreement express or implied is intended to or
shall confer upon any other Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.  This Agreement shall
not be assigned by operation of law or otherwise without the prior written
consent of the other parties hereto and any attempted assignment in violation of
this Section 8.8 shall be null and void and of no effect, provided, that Parent
or Merger Sub may assign any of their respective rights and obligations to any
direct or indirect Subsidiary of Parent, but no such assignment shall relieve
Parent or Merger Sub, as the case may be, of its obligations hereunder.

 

Section 8.9             Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
the principles of conflicts of law thereof.

 

Section 8.10           Jurisdiction.  The parties hereto agree that any Legal
Proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be exclusively brought in (a) the courts of the Court of Chancery
of Delaware or (b) the Federal courts of the United States of America located in
the State of Delaware, and each of the parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
Legal Proceeding and irrevocably waives, to the fullest extent permitted by Law,
any objection that it may now or hereafter have to the laying of venue of any
such Legal Proceeding in any such court or that any Legal Proceeding brought in
any such court has been brought in an inconvenient forum.  Process in any such
Legal Proceeding may be served on any party anywhere in the world, whether
within

 

58

--------------------------------------------------------------------------------


 

or without the jurisdiction of any such court.  Without limiting the foregoing,
each party agrees that service or process on such party as provided in
Section 8.2 shall be deemed effective service of process on such party.  Each
party waives any right to trial by jury with respect to any Legal Proceeding
based on any matter arising out of or in connection with this Agreement or the
transactions contemplated hereby.

 

Section 8.11           Specific Performance.  The parties hereby acknowledge and
agree that money damages may not be a sufficient remedy for any breach of this
Agreement and that each party shall be entitled to equitable relief, including
injunction or specific performance, as a remedy for any such breach.

 

Section 8.12           Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the maximum extent
possible.

 

Section 8.13           Descriptive Headings.  The descriptive headings herein
are inserted for convenience of reference only and are not intended to be part
of or to affect the meaning or interpretation of this Agreement.

 

Section 8.14           Counterparts.  This Agreement may be executed by
facsimile in one or more counterparts, each of which shall be deemed to be an
original but all of which shall constitute one and the same agreement.  This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by all of the other parties hereto.

 

Section 8.15           Entire Agreement.  This Agreement (including the Company
Disclosure Schedule) and the Confidentiality Agreement constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof and supersedes all other prior agreements and understandings both
written and oral between the parties with respect to the subject matter hereof
and thereof.

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

 

HEWLETT-PACKARD COMPANY

 

 

 

 

 

 

 

By:

/s/ Shane V. Robison

 

 

 

Name:

 Shane V. Robison

 

 

Title:

 Executive Vice President and

 

 

 

 Chief Strategy and Technology

 

 

 

 Officer

 

 

 

 

 

 

 

 

 

LAKE MERGER CORPORATION

 

 

 

 

 

 

 

By:

/s/ Charles N. Charnas

 

 

 

Name:

 Charles N. Charnas

 

 

Title:

 Treasurer and Assistant Secretary

 

 

 

 

 

 

 

 

 

PEREGRINE SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ John Mutch

 

 

 

Name:

 John Mutch

 

 

Title:

 President and Chief Executive
 Officer

 

--------------------------------------------------------------------------------